Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 1 of 73




         Exhibit A
        Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 2 of 73




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                           MIDLAND-ODESSA DIVISION

O’RYAN MISSION, LP                           §
Plaintiff,                                   §
                                             §
v.                                           §
                                                  CIVIL ACTION NO. _________________
                                             §
THE TRAVELERS INDEMNITY                      §
COMPANY OF AMERICA                           §
Defendant.                                   §


          INDEX OF DOCUMENTS ATTACHED TO NOTICE OF REMOVAL


       Date Filed
No.    or Entered    Document

A-1        N/A       State Court Civil Docket Sheet

A-2     02/24/2021   Discovery Control Plan (Petition)

A-3     03/01/2021   Citation by Certified Mail

A-4     03/11/2021   Certified Mail Return Receipt

A-5     03/18/2021   Plaintiff’s Petition for Appointment of Appraisal Umpire

A-6     03/22/2021   Defendant’s Original Answer to Plaintiff’s Petition

A-7     03/30/2021   Defendant’s First Amended Answer to Plaintiff’s Petition




INDEX OF DOCUMENTS FILED IN STATE COURT
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 3 of 73




     Exhibit A-1
010213432             Case 7:21-cv-00049-DC Document 1-15678Filed
                                                            9 03/31/21 Page 4 of 73



             !"#ÿ%&'()*!+,(&

                        ÿ                              ÿ                                          ÿ
            .32434343/0                       2127ÿ59797ÿ/7               234ÿ5796
                    ÿ                                       ÿ                                 ÿ
            4313713432                            56871/6787ÿÿ/66159:ÿ;   ?96
                                                  <3=4>




            @!)+A
                                                                                                ÿ
                                                                                                F
            BCD86ÿ9 964ÿ2                                                      GHIJÿKLLMNOHP
            ÿ                                                                      QRSTUVÿWQKXYÿZ
                                                                                   D678966



                                                                                                  ÿ
                                                                                                  F
            9 6ÿ98[66ÿ\66697ÿ/ 86ÿ]ÿ:698                               GHIJÿKLLMNOHP
            ÿ                                                                      GH^_`VÿZ_aa_IbÿGIOcH
                                                                                   D678966




            de#&+"ÿ!&fÿg#!),&h"
                                             F

                5\i/B0jDkÿ/Bl9DB2ÿ2:l
                                  F
 77 11787677676178161 866 4                                          213
010213432            Case 7:21-cv-00049-DC Document 1-15678Filed
                                                           9 03/31/21 Page 5 of 73
                    ÿ
             401421343222'(ÿ)
             *42+ÿ2234ÿ4444ÿ,4-0ÿ'0-4


                              .

                /01ÿ)0234534ÿ0/ÿ)1)26)7ÿ8215
                                  .

                55/535)3496ÿ012:23)7ÿ)3651ÿ40ÿ7)2342//96ÿ5424203
                                           .

                40ÿ7)2342//96ÿ5424203




            !"#"$!#%
                ;<=>?ÿABC>CDB>?ÿEFFGFFHGC=                                                     IJKLMLL
                ;<=>?ÿN>OHGC=Fÿ>CPÿQRGPB=F                                                     IJKLMLL
            STSJTSLSU ;R>CF>D=B<CÿEFFGFFHGC=                                                   IJKLMLL
            STSJTSLSU N>OHGC=                VGDGBW=ÿXÿSLSUYLLULLZY[Q   \]VO>Cÿ^BFFB<C_ÿ`N   aIJKLMLLb




 77 11787677676178161 866 4                                         313
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 6 of 73




     Exhibit A-2
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 7 of 73
                                                                                   FILED FOR RECORD
                                                                                    Cause No.: B-21-02-0202-CV
                                                                                Ector County - 161st District Court
                                                                                             Ector County, Texas
                                                                                               2/24/2021 3:10 PM
                                                                                                Clarissa Webster
                                 CaseN--OB'21=02=0202=eV                                            District Clerk
                                                                                    By: Margarita Tercero,  Deputy
 O'RYAN MISSION, LP                            §            IN THE DISTRICT COURT OF
 Plaintiff,                                    §
                                               §
 V.                                            §
                                               §                  ECTOR COUNTY, TEXAS
                                               §
 THE TRAVELERS INDEMNITY                       §
 COMPANY OF AMERICA                            §
 Defendant                                     §                       JUDICIAL DISTRICT
                                               §

                               DISCOVERY CONTROL PLAN

1.    Plaintiff intends discovery in this case be conducted under the provisions of Texas Rule of

      Civil Procedure 190.4 (Level 3), and request that the Court enter an appropriate scheduling

      order.

                                          PARTIES

2.    Plaintiff, O'RYAN MISSION, LP is a limited partnership based in Ector County and is

      represented by the Hodge Law Firm.

3.    Defendant, THE TRAVELERS INDEMNITY COMPANY OF AMERICA, is a foreign

      insurance company registered with the Texas Department of Insurance engaging in the

      business of insurance in the State of Texas. Defendant may be served with process by

      serving its registered agent, CORPORATION SERVICE COMPANY, 211 EAST 7T"

      STREET, SUITE 620, AUSTIN, TEXAS 78701.

                                JURISDICTION AND VENUE

4.    The Court has jurisdiction over this cause of action because the amount in controversy is

      within the jurisdictional limits of the Court. Plaintiff is seeking monetary relief over

      $100,000.00 including damages of any kind, penalties, costs, expenses, pre judgment

      interest, and attorneys' fees.
       Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 8 of 73




5.---- PheCourt-has jurisdi-cTion over e en ant ~use
                                                 ec  this Defendant engages in the business

      of insurance in the State of Texas, and Plaintiff's causes of action arise out of this

      Defendant's business activities in the State of Texas.

6.    Venue is proper in Ector County, Texas, because the insured property at issue is situated

       in this county and the events giving rise to this lawsuit occurred in this county.

                                             FACTS

7.    Plaintiff is the owner of Texas insurance policy IH660-0105B950 (hereinafter the

      "Policy"), which was issued by Defendant.

8.    Plaintiff own the insured property, which is specifically located at 1 Mission Boulevard,

      Odessa, Texas (hereinafter the "Property")

9.    Defendant sold the Policy insuring the Property to Plaintiff.

10.   On or about June 14th, 2017, a wind/hailstorm caused extensive damage to the insured

      Property.

11.   Plaintiff submitted a claim to Defendant against the Policy for damages the Property

      sustained as a result of the storm event. Upon information and belief, Defendant assigned

      number DHZ5481 to the claim.

12.   Plaintiff asked that Defendant cover the cost of repairs to the Property, pursuant to the

      Policy.

13.   Defendant inspected the property and issued an insufficient payment in the amount of $0.00

      to Plaintiff for the damages. Defendant, on multiple occasions failed to properly inspect

      the property and failed to properly scope the loss by intentionally ignoring areas of damage

      and turning a blind eye to the true extent of the loss.




                                                                                                2
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 9 of 73




14.   Defendant set a out to eny and or underpay on properly covered damages. As a result of

      Defendant's unreasonable investigation of the claim, including not providing full coverage

      for the damages sustained by Plaintiff, as well as under-scoping the damages during its

      investigation and thus denying adequate and sufficient payment to Plaintiff to repair the

      Property, Plaintiff's claim was improperly adjusted. The mishandling of Plaintiffls claim

      has also caused a delay in Plaintiff's ability to fully repair the Property, which has resulted

      in additional damages. To this date, Plaintiff have yet to receive the full payment to which

      they are entitled under the Policy.

15.   As detailed in the paragraphs below, Defendant wrongfully denied Plaintiff s claim for

      repairs of the Property, even though the Policy provided coverage for losses such as those

      suffered by Plaintiff. Furthermore, Defendant underpaid some of Plaintiff's claims by not

      providing full coverage for the damages sustained by Plaintiff, as well as under-scoping

      the damages during its investigation.

16.   To date, Defendant continues to delay in the payment for the damages to the property. As

      such, Plaintiff have not been paid in full for the damages to the Property.

17.   Defendant failed to perform its contractual duties to adequately compensate Plaintiff under

      the terms of the Policy. Specifically, it refused to pay the full proceeds of the Policy,

      although due demand was made for proceeds to be paid in an amount sufficient to cover

      the damaged property, and all conditions precedent to recovery upon the Policy had been

      carried out and accomplished by the Plaintiff. Defendant's conduct constitutes a breach of

      the insurance contract between Defendant and Plaintiff.

18.   Defendant misrepresented to Plaintiff that certain damage to the Property was not covered

      under the Policy, even though the damage was caused by a covered occurrence.



                                                                                                   3
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 10 of 73




      Defend&Ws conduc constrtutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEx. INs. CoDE §541.060(a)(1).

19.   Defendant failed to make an attempt to settle Plaintiff's claim in a fair manner, although

      they were aware of their liability to Plaintiff under the Policy. Defendant's conduct

      constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEx. INs.

      CoDE §541.060(a)(2)(A).

20.   Defendant failed to explain to Plaintiff the reasons for their offer of an inadequate

      settlement.   Specifically, Defendant failed to offer Plaintiff adequate compensation,

      without any or adequate explanation why full payment was not being made. Furthermore,

      Defendant did not communicate that any future settlements or payments would be

      forthcoming to pay for the entire losses covered under the Policy, nor did they provide any

      or adequate explanation for the failure to adequately settle Plaintiff's claim. Defendant's

      conduct is a violation of the Texas Insurance Code, Unfair Settlement Practices. TEx. INs.

      CoDE §541.060(a)(3).

21.   Defendant failed to affirm or deny coverage of Plaintiff's claim within a reasonable time.

      Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding

      the full and entire claim, in writing from Defendant. Defendant's conduct constitutes a

      violation of the Texas Insurance Code, Unfair Settlement Practices. TEx. INS. CoDE

      §541.060(a)(4).

22.   Defendant refused to fully compensate Plaintiff, under the terms of the Policy, even though

      Defendant failed to conduct a reasonable investigation. Specifically, Defendant performed

      an outcome-oriented investigation of Plaintiff s claim, which resulted in a biased, unfair,

      and inequitable evaluation of Plaintiffs losses on the Property. Defendant's conduct



                                                                                                   4
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 11 of 73




      cons i u es a vio aion ofthe Texas Insurance Code, Unfair Settlement Practices. TEx. ItvS.

      CODE §541.060(a)(7).

23.   Defendant failed to meet its obligations under the Texas Insurance Code regarding timely

      acknowledging Plaintiff's claim, beginning an investigation of Plaintiffls claim, and

      requesting all information reasonably necessary to investigate Plaintiff's claim, within the

      statutorily mandated time of receiving notice of Plaintiff s claim. Defendant's conduct

      constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEx. INs.

      CoDE §542.055.

24.   Defendant failed to accept or deny Plaintiff's full and entire claim within the statutorily

      mandated time of receiving all necessary infonnation. Defendant's conduct constitutes a

      violation of the Texas Insurance Code, Prompt Payment of Claims. TEx. INs. CoDE

      §542.056.

25.   Defendant failed to meet its obligations under the Texas Insurance Code regarding payment

      of claim without delay. Specifically, it has delayed full payment of Plaintiff's claim longer

      than allowed and, to date, Plaintiff have not received full payment for the claim.

      Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

      of Claims. TEx. INS. CoDE §542.058.

26.   From and after the time Plaintiff's claim was presented to Defendant, the liability of

      Defendant to pay the full claim in accordance with the terms of the Policy was reasonably

      clear. However, Defendant has refused to pay Plaintiff in full, despite there being no basis

      whatsoever on which a reasonable insurance company would have relied to deny the full

      payment. Defendant's conduct constitutes a breach of the common law duty of good faith

      and fair dealing.



                                                                                                 5
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 12 of 73




 7.   Defendanf knowingly
                        or reckless
                                ~ymade false representations, as described above, as to

      material facts and/or knowingly concealed all or part of material information from

      Plaintiffs.

28.   As a result of Defendant's wrongful acts and omissions, Plaintiff were forced to retain the

      professional services of the attorney and law firm for representation with respect to these

      causes of action.

                                    CAUSES OF ACTION

29.   Defendant is liable to Plaintiff for intentional breach of contract, as well as intentional

      violations of the Texas Insurance Code and Deceptive Trade Practices Act, intentional

      breach of the common law duty of good faith and fair dealing, and common law fraud.



                                  BREACH OF CONTRACT

30.   The Policy is a valid, binding, and enforceable contract between Plaintiff and Defendant.

31.   Defendant's conduct constitutes a breach of the insurance contract made between

      Defendant and Plaintiffs.

32.   Defendant's failure and/or refusal, as described above, to pay the adequate compensation

      as it is obligated to do under the terms of the Policy in question, and under the laws of the

      State of Texas, constitutes a breach of Defendant's insurance contract with Plaintiffs.

33.   The Defendant's breach proximately caused Plaintiff's injuries and damages.

34.   All conditions precedent required under the Policy have been performed, excused, waived,

      or otherwise satisfied by the Plaintiff.

                NONCOMPLIANCE WITH TEXAS INSURANCE CODE:

                           UNFAIR SETTLEMENT PRACTICES



                                                                                                 IN
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 13 of 73




35.   Defendant's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

      Settlement Practices. TEx. INS. CoDE §541.060(a). A11 violations under this article are

      made actionable by TEx. INs. CoDE §541.151.

36.   Defendant's unfair settlement practice, as described above, of misrepresenting to Plaintiff

      material facts relating to the coverage at issue, constitutes an unfair method of competition

      and an unfair and deceptive act or practice in the business of insurance. TEx. INS. CoDE

      §541.060(a)(1).

37.   Defendant's unfair settlement practices, as described above, of failing to attempt in good

      faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

      Defendant's liability under the Policy was reasonably clear, constitutes an unfair method

      of competition and an unfair and deceptive act or practice in the business of insurance.

      TEX. INS. CoDE §541.060(a)(2)(A).

38.   Defendant's unfair settlement practices, as described above, of failing to promptly provide

      the Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts

      or applicable law, for its offer ofa compromise settlement ofthe claim, constitutes an unfair

      method of competition and an unfair and deceptive act or practice in the business of

      insurance. TEx. INS. CODE §541.060(a)(3).

39.   Defendant's unfair settlement practices, as described above, of failing within a reasonable

      time to affirm or deny coverage of the claim to Plaintiffs, or to submit a reservation of

      rights to Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive

      act or practice in the business of insurance. TEx. INs. CoDE §541.060(a)(4).




                                                                                                    7
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 14 of 73




40.   Defenda~s unfair sett ement practices, as described above, of refusing to pay Plaintiff's

      claim without conducting a reasonable investigation, constitutes an unfair method of

      competition and an unfair and deceptive act or practice in the business of insurance. TEx.

      INS. CoDE §541.060(a)(7).

41.   Each of the foregoing unfair settlement practices were completed knowingly by the

      Defendant and were a producing cause of Plaintiff's injuries and damages.

               NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                    THE PROMPT PAYMENT OF CLAIMS

42.   The Claim is a claim under an insurance policy with the Defendant of which Plaintiff gave

      proper notice. The Defendant is liable for the Claim. Defendant's conduct constitutes

      multiple violations of the Texas Insurance Code, Prompt Payment of Claims. All violations

      made under this article are made actionable by TBx. INS. CODE §542.060.

43.   Defendant's failure to acknowledge receipt of Plaintiff's claim, commence investigation

      of the claim, and/or request from Plaintiff all items, statements, and forms that it reasonably

      believed would be required within the applicable time constraints, as described above,

      constitutes a non-prompt payment of claims and a violation of TBx. Itvs. CODE §542.055.

44.   Defendant's failure to notify Plaintiff in writing of its acceptance or rejection of the claim

      within the applicable time constraints, constitutes a non-prompt payment of the claim.

      TEx. Itvs. CODE §542.056.

45.   Defendant's delay of the payment of Plaintiff's claim following its receipt of all items,

      statements, and forms reasonably requested and required, longer than the amount of time

      provided for, as described above, constitutes a non-prompt payment of the claim. TEx.

      Irrs. CoDE §542.058.




                                                                                                   8
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 15 of 73




 6.   >✓achof fhe oregoing unfa—ir sett ement practices were completed knowingly by the

      Defendant and were a producing cause of Plaintiff's injuries and damages.

           BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

47.   The Defendant breached the common law duty of good faith and fair dealing owed to

      Plaintiff by denying or delaying payment on the Claim when Defendant knew or should

      have known that liability was reasonably clear.

48.   Defendant's failure, as described above, to adequately and reasonably investigate and

      evaluate Plaintiff's claim, although, at that time, Defendant knew or should have known

      by the exercise of reasonable diligence that its liability was reasonably clear, constitutes a

      breach of the duty of good faith and fair dealing.

49.   Defendant's conduct proximately caused Plaintiff injuries and damages.

           VIOLATION OF TEXAS DECEPTIVE TRADE PRACTICES ACT

50.   Defendant's conduct violated the Texas Deceptive Trade Practices Act, TEX. BUS. &

      COM. CODE § 17.41, et seq. (hereinafter the "DTPA") by engaging in "false, misleading

      or deceptive acts and practices."

51.   Plaintiff is "consumer[s]" in that Plaintiff acquired goods and/or services by purchase, and

      the goods and/or services form the basis of this action.

52.   The Defendant committed numerous violations of the Texas DTPA, insofar as Defendant:

      a)     Represented that goods or services have sponsorship, approval, characteristics,

             ingredients, uses, benefits, or quantities which they do not have;


      b)     Represented that an agreement confers or involves rights, remedies, or obligations

             which it does not have or involve, or which are prohibited by law;
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 16 of 73




      c)                         nformation concerning goods or services which was known at
              Fa -led~dis`close i—

              the time of the transaction when such failure to disclose such information was

              intended to induce the consumer into a transaction into which the consumer would

              not have entered had the information been disclosed;


      d)     Generally engaged in unconscionable courses of action while handling the Claim;

             and/or


      e)     Violated the provisions of the Texas Insurance Code described herein.


53.   The Defendant took advantage of the Plaintiffls lack of knowledge, ability, experience or

      capacity to a grossly unfair degree and to the Plaintiff detriment. The Defendant's acts

      also resulted in a gross disparity between the value received and the consideration paid in

      a transaction involving the transfer of consideration. As a result of the Defendant's

      violations of the DTPA, Plaintiff suffered actual damages. In addition, the Defendant

      committed the above acts knowingly and/or intentionally, entitling Plaintiff to three times

      Plaintiff s damages for economic relief.

                                 COMMON LAW FRAUD

54.   Defendant is liable to Plaintiff for common law fraud.

55.   Each and every one of the representations, as described above, concerned material facts for

      the reason that absent such representations, Plaintiff would not have acted as they did, and

      which Defendant knew were false or made recklessly without any knowledge of their truth

      as a positive assertion.




                                                                                               10
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 17 of 73




5-6-Th~       emen s were ma e with the intention that they should be acted upon by Plaintiffs,

      who in turn acted in reliance upon the statements, thereby causing Plaintiffto suffer injury

      and constituting common law fraud.

57.   The Defendant knowingly or recklessly made false representations as to material facts

      and/or knowingly concealed all or part of material information from Plaintiff with the intent

      of inducing Plaintiff to accept a denial and/or underpayment of insurance benefits. The

      Defendant allowed Plaintiff to use this information, or lack thereof, in justifiable reliance

      in accepting the denial and/or underpayment. Plaintiff relied upon said statements in

      accepting the denial and/or underpayment of the Claim and suffered injury as a result.

                                          DAMAGES

58.   Upon the trial of this case, it shall be shown Plaintiff sustained damages as a result of

      Defendant's conduct. Plaintiff respectfully request the Court and jury award the amount

      of loss Plaintiff have incurred in the past and will incur in the future. There are certain

      elements of damages to be considered separately and individually for the purpose of

      determining the sum of money that would fairly and reasonably compensate Plaintiff for

      injuries, damages, and losses, incurred and to be incurred. From the date ofthe occurrence

      in question until the time of trial of this cause, Plaintiff seek every element of damage

      allowed by Texas law with respect to the causes of action mentioned above, including but

      not limited to Plaintiffls actual damages, policy benefits, pre judgment interest, post-

      judgment interest, consequential damages, court costs, attorneys' fees, treble damages,

      statutory interest, and exemplary damages.

59.   Plaintiff would show that all the aforementioned acts, taken together or singularly,

      constitute the producing causes of the damages sustained by Plaintiffs.



                                                                                                11
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 18 of 73




60—Thedamages cause -b—y-h-aiIa~incrhave                not been properly addressed or repaired in

      the months since the storm, causing further damages to the Property, and causing undue

      hardship and burden to Plaintiffs. These damages are a direct result of Defendant's

      mishandling of Plaintiff's claim in violation of the laws set forth above.

61.   For breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which is the

      amount of the claim, together with attorney's fees and pre judgment interest.

62.   For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

      is entitled to actual damages, which include the loss of the benefits that should have been

      paid pursuant to the policy, mental anguish, court costs, and attorney's fees. For knowing

      conduct of the acts described above, Plaintiff ask for three times actual damages. TEx. INs.

      CoDE §541.152.

63.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the claim amount, as well as eighteen (18) percent interest per annum on the

      amount of such claim as damages, together with attorney's fees. TEx. INs. CoDE §542.060.

64.   For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from the insurer's breach of

      duty, such as additional costs, economic hardship, losses due to nonpayment ofthe amount

      the insurer owed, exemplary damages, and damages for emotional distress.

65.   For violations of the Deceptive Trade Practices Act, Plaintiff is entitled to recover actual

      damages and up to three times Plaintiff's damages for economic relief, along with

      attorney's fees, interest and court costs.




                                                                                                   12
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 19 of 73




6Y.   >~orfraud,—Plainfiff is entiftea to recover actual damages and exemplary damages for

      knowingly fraudulent and malicious representations, along with attorney's fees, interest,

      and court costs.

67.   For the prosecution and collection of this claim, Plaintiff have been compelled to engage

      the services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff

       is entitled to recover a sum for the reasonable and necessary services of Plaintiff's attorney

       in the preparation and trial of this action, including any appeals to the Court of Appeals

      and/or the Supreme Court of Texas.

68.   Plaintiff is not making any claims for relief under federal law.

                                        JURY DEMAND

69.   Plaintiff request a jury trial and have tendered any and all requisite fees for such along with

      the filing of this Plaintiff's Original Petition.

                                REOUEST FOR DISCLOSURE

70.   Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is requested to

      disclose, within fifty (50) days of service of this request, the information described in Rule

      194.2(a)-(1).

                              PETITION FOR APPOINTMENT
                                 OF APPRAISAL UMPIRE

 Pursuant to the terms of the Policy, Plaintiff hereby request an order of this Court setting this

 matter for a hearing to appoint a neutral and qualified third-party to act as an umpire for an

 appraisal of damage to the roof of the Plaintiffls property to be performed in accordance with

 the terms of the Policy, Plaintiff respectfully requests that the Court select an umpire who resides

 in the State of Texas where the subject property is located. Specifically, Plaintiff requests that




                                                                                                  13
       Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 20 of 73




 t11isCour~tthi~ter~ora hearmg an thatthis Court select one of the following to serve as

 a third-party umpire:

       Scott Link
       4900 Fourance Place, Suite 274
       Bellaire, TX 77401
       (713)-225-1118

       William McLeod
       2950 Unity Dr., #571461
       Houston, TX 77257
       (281)-788-8110

       Eric William Carter
       4900 Fournace Place, Suite 560
       Bellaire, TX 77401
       (713)-227-0042


In support of this Petition, Plaintiff would show this Court as follows:

   a. Defendant issued Policy No. IH660-0105B950 (the "Policy") to the Plaintiff.

   b. The Policy had effective dates from November 22"d, 2016 to November 22"d, 2017.

   c. The Policy contains an Appraisal Provision which provides as follows:

       "If we and you disagree on the value of the property or on the amount of loss, either
       may make written demand for an appraisal of the loss. In this event, each party will
       select a competent and impartial appraiser and notify the other of the appraiser
       selected within 20 days of such demand. The two appraisers will select an umpire. If
       they cannot agree within 15 days upon such umpire, either may request that a
       selection be made by a judge, of a court having jurisdiction. The appraisers will state
       separately the value of the property and the amount of loss. If they fail to agree, they
       will submit their differences to the umpire. A decision agreed to by any two will be
       binding as to the amount of loss.

       Each party will:
       a. Pay its chosen appraiser; and
       b. Bear the other expenses of the appraisal and umpire equally."

(Exhibit "1", Section G(1))




                                                                                            14
       Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 21 of 73




    d-Partiesha~h-u~arbeen una Ie to reconcile the differing conclusions of their respective

        investigations. Parties elected to proceed with the appraisal process under the Policy.

    e. Parties designated their impartial appraisers, but the appraisers for each side have not

        been able to agree on a third, impartial umpire despite their best efforts.

    f. Pursuant to the authority provided by Tex. Ins. Code §5.4211 and the terms of the

       appraisal clause in the Policy, this Court is vested with the authority to select an umpire,

       after notice of hearing.

   g. Accordingly, a justiciable controversy is pending between the Parties regarding the

       selection of an umpire for the appraisal of the Property at 1 Mission Boulevard, Odessa,

       TX 79768, which may properly be resolved by this Court through the power and

       jurisdiction granted Texas law and the Policy.

                                             PRAYER
       WHEREFORE, Plaintiff respectfully request that final judgment be rendered for the

Plaintiff as follows:

       1) Judgment against Defendant for actual damages in an amount to be determined by the
           jury;

       2) Statutory benefits;

       3) Treble damages;

       4) Exemplary and punitive damages;

       5) Pre judgment interest as provided by law;

       6) Post judgment interest as provided by law;

       7) Attorneys' fees;

       8) Costs of suit;




                                                                                                  15
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 22 of 73




9)— Phiso~f       -fhis ma ter for a 11earing, at which time, and upon notice required by
   law to the Respondents, this Court may select an impartial appraiser from the list set
   forth above.
10) Such other and further relief to which Plaintiff may be justly entitled.

                            [Signature Page to Follow]




                                                                                            16
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 23 of 73




                           Respectfully submitted,

                           By:   25~
                                 Shaun W. Hodge
                                 Texas Bar No. 24052995
                                 HODGE LAW FIRM, PLLC
                                 Old Galveston Square
                                 2211 The Strand, Suite 302
                                 Galveston, Texas 77550
                                 Telephone: (409) 762-5000
                                 Facsimile: (409) 763-2300
                                 Email: shodgeghodgefirm.com
                                 ATTORNEY FOR PETITIONER




                                                                  17
       Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 24 of 73


EXHIBIT A                     LAW OFFICE OF SCOTT LINK
                              A PROFESSIONAL LIMITED LIABILITY CORPORATION
                                      4900 FOURNACE PLACE, SUITE 274



 SCOTT LINK                                                                     www.scottlinklaw.com
 FORMER STATE DISTRICT JUDGE                                                    www.linkmediations.com
 BOARD CERTIFIED — PERSONAL INJURY                                            TELEPHONE: (713) 225-1118
 TRIAL LAW AND CIVIL TRIAL LAW                                                 FACSIMILE: (713) 481-1713
 TEXAS BOARD OF LEGAL SPECIALIZATION                                         EMAIL: slinklaw@gmail.com



                                        Scott Link Resunie

        Scott Link is the former Judge of the 80th State District Court where he was the Master
Judge for Asbestos, Silicosis, Breast Implant, and BFI waste site Litigation. Scott was the head
of the Board of District Judges for Mass tort litigation for several years and was named the Texas
Civil Trial and Appellate Specialist "Trial Judge of the Year" in 1997.

        While serving as Judge, Scott was an adjunct professor at South Texas College of law
teaching Civil Trial Advocacy between 1996-1999. During the course of his tenure as Judge,
Scott presided over 425 jury trials to a verdict ranging from oil and gas litigation, mass torts,
contract disputes, commercial litigation, legal malpractice, medical malpractice, and personal
injury litigation.

       Scott became Board Certified in Personal Injury Litigation and Civil Trial Litigation in
1988 and was elected to the American Board Trial Advocates in 2003.

        Scott's current practice focuses on multiparty, complex commercial litigation, legal
malpractice defense, medical malpractice, personal injury, and alternative dispute resolution. He
is the owner of Link Mediations and is an arbitrator for Complex Commercial Litigation, Labor
and Employment, Construction Law, and Consumer Law Panels with the American Arbitration
Association.

        Scott also writes, lectures, and testifies in the area of legal malpractice, attorney's breach
of fiduciary duty, recovering attorneys' fees, and the duties of the guardian ad litem.

Professional Affiliations:

       •   United States Court of Claim
       •   United States District Court, Southern District of Texas
       •   United States District Court, Western District of Texas
       •   United States District Court, Eastern District of Texas
       •   United States District Court, Northern District of Texas
       •   State Bar of Texas Pattern Jury Charge Committee Chair
       •   HBA Special Olympics Committee
       •   Texas Supreme Court Unauthorized Practice of Law committee
       0   State Bar of Texas Litigation Section
     Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 25 of 73




Honors & Distinctions:

     •   Texas Trial and Appellate Specialists' "Trial Judge of the Year", 1997
     •   Master Asbestos Judge for Harris County, Texas, 1995-2002
     •   Master Silicosis Judge for The Board of District Judges, 1999-2000
     •   Chairman; Mass Tort Committee for the Board of District Judges, 1997-2000
     •   Co-Chair; Board of District Judges Breast Implant Committee, 1998-2000
     •   Master Judge for BFI Litigation (176 contaminated sites in 27 states and Puerto Rico)
     •   Elected to the American Board of Trial Advocates, 2003
     •   "AV Preeminent" rated by Martindale — Hubbell
     •   Member of "Best Lawyers in Houston"
     •   Elected to "Super Lawyers"

 Publications & Speeches:

        Scott has published numerous articles and lectured in the areas of legal malpractice,
 products liability, attorneys' fees, mass torts, challenges to experts, tort reform, attorney
 breach of fiduciary duty, evidence, trial techniques, jury charge, the role of the ad litem, and
 obtaining injunctive relief.


 Publications in the Previous 7 Years:

     •   "Does One Size Fit All — Breach of Fiduciary Pattern Jury Questions" by Scott Link
         & 1Vlike Eady; The Advocate, Fall issue 2014,
     •   "10 Things You Should Know to Recover Attorneys' Fees in Texas;" HBA Seminar,
         2013
     •   "10 Things All Attorneys Should Know About Legal Malpractice and How to Avoid
         Getting Sued;" HBA Seminar, 2013
     •   "Legal Malpractice and the Law of Barratry in Texas;" HBA Luncheon Seminar,
         2010.
     •   Co-Author with Mike Eady, the comment section of the PJC Malpractice volume:
         Breach of Fiduciary Duty
     •   "Attorney's Fees Loses its Appeal;" Houston Lawyer Magazine, 2016
     •   "The Do's and Don'ts of a Guardian Ad Litem;" Houston Lawyer Magazine, 2017
     •   "The Question and Comment on Attorney's Breach of Fiduciary Duty" by Scott Link
         and Mike Eady for the 2018 PJC Malpractice Volume*
     •   Member of select committee to compose an Attorneys' Fees Submission to be used in
         all Pattern Jury Charge volumes.
 Expert Witness:
     •   Expert witness on attorneys' fees for numerous firms, including some of Houston's
         largest firms.
     •   Expert witness in legal malpractice and breach of fiduciary duty.

*Reviewed and modified by a subcommittee of representatives from each of the PJC volumes.
 Scott Link and Mike Eady represented the Malpractice Volume.
       Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 26 of 73




  ONOR"LE WILLIAM "BILL" MCLEOD                                                  billglawmcleod com
                                                         2950 Unity Dr, #571461, Houston, Texas 77257
                                                                         281.788.8110 / 713.227.6300
                                                                                      Februar 2021
PROFILE                                                                                       ~

Texas Department oflnsurance has placed me on their roster of Appraisal Umpires. With over
eighteen (19) years of legal experience, former judge in Harris County Texas, certified alternative
dispute resolution mediator, over fifteen (15) years' experience as a general contractor,
specializing in the replacement of roofs and interior repairs. I am the "UMPIRE" that can be
counted on to resolve the difficult appraisals. Currently serving as a special commissioner on real
property claims across Harris County, Texas. Former licensed real estate agent. My
diverse background and combined experience provide a unique and valuable skill set to
allow me to continue the work I am currently involved in as an Umpire in the Appraisal Process.

SUMMARY OF QUALIFICATIONS
Dedicated, extensive legal knowledge, analytical thinker, acute observational skills, self-motivated,
energetic, outstanding upright character:
      •         Working knowledge and understanding ofthe tools used by Appraisers for the
                development of their appraisal position statements. (i.e. Xactimate made
                by Xactware; Hail Trace; Hail Facts address-specific hail report; Wind Facts address-
                specific wind report; and other estimating tools used by the industry).
      •         Continually updating the newest case law relating to the appraisal process.
      •         I will travel anywhere in the United States.
      •         Outstanding interpersonal and communication skills.

Bar Memberships, Organizations, Certifications
      Bar Memberships: Admitted in 2002: Texas State Bar Association, Houston Bar
      Association, United States District Court for the Southern District of Texas.
       OLganizations: Insurance Appraisal and Umpire Association Inc., Current Associate
       Membership; Current member of Phi Alpha Delta Law Fraternity, International — received
       certificate for outstanding contribution to the Barbara C. Jordan Chapter; past member of Chi
       Sigma Iota, an international honors society — qualification of inembership, 3.5 GPA average
       must be maintained at the Masters Graduate Level; member of the Executive Board Class of
       2001; President of TSU Tax Society.
       Certifications: Certified Alternative Dispute Resolution Mediator.

EMPLOYMENT/LEGAL EXPERIENCE
LAW OFFICE OF WILLIAM D. MCLEOD, HOUSTON, TX
SOLE PRACTITIONER
   • Manage all aspects of legal cases from inception through completion, maintain close
   relationship with clients and build repeat business, (over five-hundred and fifty cases);
  • Represent clients in legal matters including contract matters, insurance disputes,
   employee-employer disputes, personal injury, and deceptive trade practices;
  • Court appointed mediator and by agreement of the opposing parties;
  • Court appointed Guardian and Attorney Ad litem;
                                                                                            Page 1 of 3
       Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 27 of 73




   • C- uo p     in~ed-Speci~Commissioner assess damages of property owners and consider
   evidence on property value; and
   • Court appointed Umpire and by agreement of the parties across Texas

HARRIS COUNTY CIVIL COURT AT LAW NUMBER FOUR (4)
FORMER JUDGE
   •   Preside over court motion dockets, and jury and bench trials;
   •   Informed jurors about the duties and laws applicable in each trial;
   •   Participated in judgeship training; and
   •   Followed the law in making rulings on motions, special hearings, in jury and bench trials,
       assuring the law was followed and carried out in every case that came before me.

LAW OFFICE OF HARRY C. ARTHUR, HOUSTON, TX
ASSOCIATE ATTORNEY, CORPORATE AND DECEPTIVE TRADE PRACTICE
ACT DEPARTMENT
   •   Held primary responsibility on going cases for approximately 50 clients;
   •   Represented a diverse group of clients in various civil litigation matters;
   •   Developed trial strategy based on client needs and recommendations;
   •   Litigated each case in full;
   •   Prepared selected civil litigation issues for trial and tried the case for the firm;
   •   Prepared and argued motions; and
   •   Drafted settlement conference briefs.

WAUSON & ASSOCIATES, SUGAR LAND, TX
ASSOCIATE ATTORNEY, CONSUMER LITIGATION DEPARTMENT
   • Interviewed prospective clients and assisted in the resolution of legal issues;
   • Assisted in trial preparation, court filings, litigation document production and records
   management; and
   • Researched and wrote briefs and motions for ongoing civil litigation.

333RD HARRIS COUNTY CIVIL DISTRICT CoURT, HOUSTON, TX
LAW CLERK
   •   Drafted legal memoranda: organize and synthesize information, write clearly and
       accurately, explain facts precisely, analyze issues, apply precedent to new fact situations,
       write objectively or persuasively, edit, cite check and proofread;
   •   Developed trial brief information, conducted research on issues and motions for the
       Court;
   •   Maintained the working files of all cases on the weekly docket; and
   •   Communicated regularly with judges, judicial clerks and trial attorneys.



MCLEOD CONTRACTING, DALLAS, TX
SOLE PROPRIETOR
   • Implemented all Federal and State regulations and City codes regarding employee and job
   completion procedures;


                                                                                              Page 2 of 3
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 28 of 73




   •    ev elope a~I
        —          nc managed all aspects of operations, marketing, sales and accounting, while
   controlling expenses;
   • Consistently exceeded monthly sales objectives;
   • Prospected and developed new accounts; and
   • Specialized in roof replacements and interior repairs.

EDUCATIONAL BACKGROUND
  J.D., Doctor of Jurisprudence
   TEXAS SOUTHERN UNIVERSITY

   M.S., Masters of Science
   TEXAS A&&M UNIVERSITY

   B.A., Business Administration
   TEXAS A&M UNIVERSITY


                                              Thanks again for the opportunity to service,

                                              {yit/ qiwtitarlc,

                                             Hoir.,          "Bilr llfcLcod

                                              Honorable Willliam McLeod
                                              SBN: 24034567




                                                                                             Poge 3 of 3
       Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 29 of 73


                      EXI-iIBIT C



             4900 Fournace Place, Suite 560
                  Bellaire, Texas 77401
               Telephone: (713) 227-0042
               Facsimile: (713) 227-7001
           E-mail: infogericwilliamcarter com
           Website: www.ericwilliamcarter.com



Profile:

         Eric William Carter graduated from law school at the age of 24. He began his legal career
working in the administrative law field, trying hundreds of Medical Fee Dispute Resolution cases
before the State Office of Administrative Hearings in Austin, Texas. Since that time, his focus has
remained on the Carter Law Firm's litigation docket, preparing and pursuing the Firm's cases for
trial before various courts in Texas. Working primarily for families and small-to-midsized businesses,
his experience includes representing both Plaintiffs and Defendants. In addition to his civil litigation
practice, Eric has also gained extensive experience through his appointments as Guardian Ad Litem,
an agent of the Courts assigned to work for the benefit of particular minor children in Harris
County. Eric was first elected as Harris County Justice of the Peace for Precinct 1, Place 1 in 2016.
Eric is fluent in both English and Spanish.

Education:

       Juris Doctorate Degree (J.D.)
           • South Texas College of Law, Houston, Texas                    2004-2006
           • Licensed to Practice Law in Texas (2007)
           • Licensed to Practice Law in the United States District Court for the Southern
              District of Texas (2008)

        Bachelor's Degree (B.A.)
           • University of Texas, Austin, Texas                                2001-2004
           • Majored in Government/Political Science
           • Studied abroad at Oxford University, Oxford England

ExPerience•

        Harris County Justice of the Peace — Precinct 1, Place 1               2017-Present
        Houston, Harris County, Texas
        Presiding Judge of all Harris County Justices of the Peace             2020
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 30 of 73




      ']PheCarer Law Firm                                                   2007-Present
      Houston, Texas
      Attorney at Law

          •   Handled all forms of pre-litigation and trial matters in various business and
              commercial litigation cases, involving the following areas of law: business
              transactions, fraud and negligence actions, contractual disputes, personal and
              business torts, Federal SEC regulations and corporate compliance, real estate
              transactions, landlord/tenant actions, estate planning, and more.
          •   Drafted variety of pleadings and papers, and undertook extensive, document
              intensive discovery and depositions. Experience includes extensive trial and appellate
              work.

      Texas House of Representatives                                        (2002-2004)
      Austin, Texas
      Legislative Aide to former-Representative Kevin Bailey
         • Performed various administrative duties, attended meetings, drafted correspondence,
              handled scheduling for Representative, researched issues of law and assisted in
              preparing for discussions before the House.

      Texas House Committee on General Investigations and Ethics (2003-2004)
      Austin, Texas
      Legislative Aide to Committee
         • Performed various administrative duties, attended meetings, drafted correspondence,
              handled scheduling for Representative, researched issues of law and assisted in
              preparing for discussions before the House.

Professional Affiliations & Accomplishments:

      Member, State Bar of Texas
      Member, State Bar College
      Member, Justice of the Peace Section, State Bar of Texas
      Guardian Ad Litem and Attorney Ad Litem Appointments in the United States District
             Court for the Southern District of Texas, as well as numerous Judicial District
             Courts of Harris County, Texas (2008-present)
      Member, Texas 'I'rial Lawyers Association
      Member, Houston Trial Lawyers Association
      Member, Houston Bar Association
      Member, Mexican American Bar Association of Houston
      Member, South Asian Bar Association
      Member, Hispanic Bar Association of Houston
      Member, Houston GLBT Political Caucus
      Member, Harris County Democratic Lawyer's Association
      Member, Harris County Young Democrats
      Member, Oak Forest Area Democrats
      Member, Harris County Democratic Party
      Endowed Member, Free and Accepted Masons, Houston Lodge #1189
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 31 of 73




?;ndowedMember,ScottishRlte     ofFreemasonry, Southern Jurisdiction
Member, Houston Area Shriners, Arabia Shrine
Board of Directors, Suzan O. Carter Ministries
Board of Directors, Judges at Work in Schools ("JAWS")
Former Member, Board of Directors, Wesley Community Center
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 32 of i73

                                                                                           FIRST-CLASS MA1L
                                                                         ~   03/01/2 21


                                                                     ~~
                                                                             ME.•     •   $014.40G            ;
                                                                                                              t
                                7219 1120 0000 6283 5383                      ..
                                                                                            ziP 7s 1          ~
                                                                     R                     041L12205090




                                                                 ~
                                             OFFICE OF
                CT CL
          ~          ~
                                CLARISSA WEBSTER
          *                 *              DISTRICT CLERK
                                      ECTOR COUNTY COURTHOUSE
                        }          300 IVORTH GRANT AVE., ROOM 301
                                     ODEssA, TExas 79761-5158


         TO:
              (A; ar-0a-0aoa-Cr9
              The Travelers Indemnity Company of America
              Registered Agent Corporation Service Company
              211 East 7th Street; Suite 620
              Austin, TX 78701
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 33 of 73




     Exhibit A-3
               Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 34 of 73



                                             THE STATE OF TEXAS
                                                                           CAUSE NO. B-21-02-0202-CV
O'RYAN MISSION, LP VS. THE TRAVELERS                                       IN THE 161ST DISTRICT COURT
INDEMNITY COMPANY OF AMERICA                                               OF
                                                                           ECTOR COUNTY, TEXAS

TO:   THE TRAVELERS INDEMNITY COMPANY OF AMERICA,
      DEFENDANT - GREETINGS

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
attorney do not file a written answer with the;clerk who:issued this citation by 10:00am on the Monday
next following the expiration of 20 days-,Afl .r tlie'date
                                                   .. ,.   y.ou wer.e:seryed this citation and petition, a default
judgment may be taken against you;,~Iri'a 1(dition- :to=filing1 awriften:, answer with the clerk, you may be
required to make initial disclosures:toathe
                                  , ..        'other parties of -this,suit::.:, These
                                                                                .F: .,, disclosures generally must be
made no later than 30 days;:, after,;"y; iu:: ;fiie your ~answer.. ~witli::.'the clerk. Find out more at
TexasLawHelp.org."                                               ::~ .
                                                                                  ~.,~
                                                                                   .,,,w..~
                                                      ...~~                               _.... z: . .,..
You are hereby commanded to: appear b.y; fi in` a%% ritfen answer:ao. the:'Plairifi:ff's Petition at or before 10:00
o'clocic a.m. on the Monday next; after the:e: piration of 20fidays after.the, date-of service of this citation before
the Honorable Justin Low of Ector:~County;4T xas at the;Courthouse ifi said.:Couzity in Odessa, Texas.
                                                                                                            ..,, , s~
Said Plaintiffs DISCOVERY~:CONTROL, ~PLA~I ;.yKas filedatt 'said eou~ on February 24, 2021 in the
above entitled cause.     Y ...,.,.... .. .. ~ ti=:.;~'•`;;~"`'•-._ .
                                     , ...
                                                           ,.• .. .                                .. . .
                                     ,, .... ..           _,.,.     ;~: ~,; : .~.~r.
The nature of Plaintiff's demand is: fully';shown mby::::::ay tre;::and correct copy of Plaintiff's DISCOVERY
CONTROL PLAN accompanying this cYtatiori  ,.,..,a,
                                                   arid    made
                                                   .... . ~...
                                                                  a'part;.~e..r:"eof n''
                                                               . :.:
                                                . ....
                                                  ~     .. .          .~_.., ..        .,-. :

Issued and given under my hand and sea] of said Couta~'Oc~essa Texas on this the 1 st day of March, 2021.

Attorney for Plaintiff:
SHAUN W HODGE
OLD GALVESTON SQUARE
2211 THE STRAND, SUITE 202
GALVESTON, TX 77550
                                                                          CLARISSA WEBSTER, CLERK
                                                                          161st District Court
                                                                          ECTOR COUNTY, TEXAS
                                                                                                        Signed: 3/1/2021 10:19:53 AM




                                                                          BY:                          `
                                                                                       -/Aa,rgariVa Tercero, Deputy

               NOTICE:         This constitutes service by certified mail, as allowed by
                               RULE 106(a)(2) of the TEXAS RULE OF CIVIL PROCEDURE.
             Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 35 of 73



     ATTACH RETURN RECEIPTS WITH
                                                    CEIdTI~'~CA~'~O~DELIVEld~'
AD?~RESSEE'S SIGNATURE                              B Y MAIL
       RULE 106(A)(2) THE CITATION SHALL
                                                    I hereby certify that on the               day of
         BE SERVED BY MAILING TO THE
      DEFENDANT BY         CERTIFIED MAIL
           RETURN RECEIPT REQUESTED, A                                                  1 20
          TRUE COPY OF THE CITATION.
       SEC.17.027 RULE OF CIVIL PRACTICE            At             o'clock         m., was delivered to
     AND REMEDIES CODE IF NOT PREPARED
              BY CLERK OF COURT.
                                                    Defendant(s) by registered mail or certified mail,
                                                    with delivery restricted to addressee only, return
                                                    receipt requested, a true copy of this citation with
                                                    a copy of the petition attached thereto.
Sent to:
The Travelers Indemnity Company of
America
Registered Agent Corporation Service
Company
211 East 7th Street Suite 620
Austin TX 78701


                                     Deputy Clerk

300 North Grant Ave., Rm. 301
Odessa, TX 79761
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 36 of 73




     Exhibit A-4
                                                                                                                                                                                               FILED FOR RECORD
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 37 Cause
                                                          of 73 No.2 B-21-02-0202-CV
                                                                                                                                                                                               Ector County, Texas
                                                                                                                                                                                               03/11/2021 2:56:20 PM
                                                                                                                                                                                               Clarissa Webster
                                                                                                                                                                                               District Clerk
                                                                                                                                                                                               By Deputszercero, Margarita




                                  U.S. Postal Service”
                                  CERTIFIED MAIL®                                                                         RECEIPT
                  5360            Domestic Mail Only
                                  For delivery information visit our website at www. usps. com”.
                                                    V1.           .3:
                                                                  g
                                                                              ,wm        z;           5";                 «‘    «

                                                    55%” {miévéia’W/tm
                  UUUU EUBB


                              CetedMailFee
                              S
                                                    oes&Fees(cneckbox.addI-oumpmm)
                                                    Mmmudcopvl        $.—
                                  D                 Recolmdm)                                         s
                                          Milne-Momentum                                              8
                                  UMuttSlwmnRaquhd                                                    3——
                                  Dmsum-Wodmy s—
                              WI
                  llE




                              T°
                                      (B-21- 02--0202—CW
                              g The Travelers Indemnity Company of America
                                Registered Agent Corporation Service Company
                  'I’Ul




                                 211 East 7th Street, Suite 620
                                 Austin, TX 78701
                              C

                              PS Form 3800, April 2015                                   Psu75w02-oqq-779947                                 Reverse for lnstrngtions



 SENDER: COMPLETE THIS SECTION
 I Complete items 1. 2. and 3.                                                                                                      A-    9th
 l so Print your name and address on the reverse
         that we can return the card to you.
                                                                                                                                    x                                   I




                                                                                                                                                                             M                  gem

 l
                                                                                                                                                                                    3’ S’
     Attach this card to the back of the mail p lace.                                                                               B ' $9116}; by (P          Name)               C ' Date 2:32:20:
     or on the front if space permits.
 1. ArudeAddressedto:                                                                                                     J mm      n
                                                                                                                                                           ”w
                                                                                                                                         deliveryaddzessdirreremmmn
                                                                                                                                                                   ( LL
                                                                                                                                                                                          DYes
                                                                                                                                                                                                  Z\
                                                                                                                                                                                          D No
                                                                                                  "

 (B- 21- 02- 0202- C10
                                                                                              ~


                                                                                                          s, ‘       ~




                                                                                                                     "
                                                                                                                                          ‘YES. enterdellveryaddressbelow:
 The Travelers Indemnity Company                                                                          o

 Registered Agent Corporat’onrvrce                                                                               g




 21 1 East 7th Street, Suite 620                                                                                     i.
 Austin, TX 78701


      ll   II |||||IIIHIIIIIIIHIIIIIIIIIIIIIIHIIIIIII
                                                                                                                               3.3m Wpe
                                                                                                                                  W
                                                                                                                               “WSW“
                                                                                                                               U Mull Signature              DdIVGI'y
                                                                                                                                                                             D Priority Mail
                                                                                                                                                                             ”WW
                                                                                                                                                                             U             Mail
                                                                                                                                                                                               W
                                                                                                                                                                                               W
—
           9590 9402 5305 9154 9848 41                                                                                         mmm
                                                                                                                               D Collect on Dellvery
                                                                                                                                                                             u
                                                                                                                                                                                 mistsd
                                                                                                                                                                                 ammm
                                                                                                                                                                                 Merchandise
                                      7   .   ...   .--.   --,.         .--    .-.._..                                         I: eouecton Delivery Restricted Delivery D Slgnature Conrmon’”
                                                                                                                                                                                                        .
                                                                                                                                                                                                        '




     701=I 1.1.20 0000 1.053 5350
                                                                                                                               F’Wm)
                                                                                                                                         Emma”...                            ”mm...“
its Form 3811.Jury2015PSN75ao-02-ooo-9053                                                                                                                                   Domesucneturn
                                                                                                                                                                                                  Recon“,
3/11/2021             Case 7:21-cv-00049-DC Document
                                              USPS.com®1-1   Filed
                                                        - USPS       03/31/21
                                                               Tracking® Results Page 38 of 73


    USPS Tracking®                                                                                                           FAQs >




                                                   Track Another Package                    +




                                                                                                                           Remove   X
   Tracking Number: 701 91 120000060835380

   Your item was picked up at a postal facility at 11:26 am on March 4, 2021 in AUSTIN, TX 78701.




            Delivered




                                                                                                                                    noeqpeed
   March 4, 2021 at 11:26 am
   Delivered, Individual Picked Up at Postal Facility
   AUSTIN, TX 78701

   Get Updates         v


       Text & Email Updates


       Tracking History


       Product Information



                                                                See Less       A




                                  Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.



https://tools.usps.com/go/TrackConrmAction?tRef=fullpage&th=2&text28777=&tLabels=701   91 1 20000060835380%2C&tABt=false                 1/2
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 39 of 73




     Exhibit A-5
                                                                                     FILED FOR RECORD
       Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 40 ofCause
                                                                    73 No.: B-21-02-0202-CV
                                                                                  Ector County - 161st District Court
                                                                                               Ector County, Texas
                                                                                               3/18/2021 10:08 AM
                                                                                                  Clarissa Webster
                                  Case No. B-21-02-0202-CV                                            District Clerk
                                                                                      By: Margarita Tercero, Deputy
O’RYAN MISSION, LP                              §             IN THE DISTRICT COURT OF
Plaintiff,                                      §
                                                §
v.                                              §
                                                §                   ECTOR COUNTY, TEXAS
                                                §
THE TRAVELERS INDEMNITY                         §
COMPANY OF AMERICA                              §
Defendant                                       §                  161ST JUDICIAL DISTRICT
                                                §

                    PLAINTIFF’S PETITION FOR APPOINTMENT
                            OF APPRAISAL UMPIRE

     Pursuant to the terms of the Policy, Plaintiff hereby request an order of this Court setting

this matter for a hearing to appoint a neutral and qualified third-party to act as an umpire for an

appraisal of damage to the roof of the Plaintiff’s property to be performed in accordance with

the terms of the Policy, Plaintiff respectfully requests that the Court select an umpire who resides

in the State of Texas where the subject property is located. Specifically, Plaintiff requests that

this Court set this matter for a hearing and that this Court select one of the following to serve as

a third-party umpire:

     Scott Link
     4900 Fourance Place, Suite 274
     Bellaire, TX 77401
     (713)-225-1118

     William McLeod
     2950 Unity Dr., #571461
     Houston, TX 77257
     (281)-788-8110

     Eric William Carter
     4900 Fournace Place, Suite 560
     Bellaire, TX 77401
     (713)-227-0042




                                                                                                   1
        Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 41 of 73




In support of this Petition, Plaintiff would show this Court as follows:

   a. Defendant issued Policy No. IH660-0105B950 (the “Policy”) to the Plaintiff.

   b. The Policy had effective dates from November 22nd, 2016 to November 22nd, 2017.

   c. The Policy contains an Appraisal Provision which provides as follows:

       “If we and you disagree on the value of the property or on the amount of loss, either
       may make written demand for an appraisal of the loss. In this event, each party will
       select a competent and impartial appraiser and notify the other of the appraiser
       selected within 20 days of such demand. The two appraisers will select an umpire. If
       they cannot agree within 15 days upon such umpire, either may request that a
       selection be made by a judge of a court having jurisdiction. The appraisers will state
       separately the value of the property and the amount of loss. If they fail to agree, they
       will submit their differences to the umpire. A decision agreed to by any two will be
       binding as to the amount of loss.

       Each party will:
       a. Pay its chosen appraiser; and
       b. Bear the other expenses of the appraisal and umpire equally.”

(Exhibit “1”, Section G(1))


   d. Parties have thus far been unable to reconcile the differing conclusions of their respective

       investigations. Parties elected to proceed with the appraisal process under the Policy.

   e. Parties designated their impartial appraisers, but the appraisers for each side have not

       been able to agree on a third, impartial umpire despite their best efforts.

   f. Pursuant to the authority provided by Tex. Ins. Code §5.4211 and the terms of the

       appraisal clause in the Policy, this Court is vested with the authority to select an umpire,

       after notice of hearing.

   g. Accordingly, a justiciable controversy is pending between the Parties regarding the

       selection of an umpire for the appraisal of the Property at 1 Mission Boulevard, Odessa,

       TX 79768, which may properly be resolved by this Court through the power and

       jurisdiction granted Texas law and the Policy.

                                                                                                      2
         Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 42 of 73




                                           PRAYER

       WHEREFORE, Plaintiff respectfully request that final judgment be rendered for the

Plaintiff as follows:

       1) This Court set this matter for a hearing, at which time, and upon notice required by
           law to the Respondents, this Court may select an impartial appraiser from the list set
           forth above.
       2) Such other and further relief to which Plaintiff may be justly entitled.

                                   [Signature Page to Follow]




                                                                                                    3
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 43 of 73




                            Respectfully submitted,

                            By: ___________________________________
                                 Shaun W. Hodge
                                 Texas Bar No. 24052995
                                 HODGE LAW FIRM, PLLC
                                 Old Galveston Square
                                 2211 The Strand, Suite 302
                                 Galveston, Texas 77550
                                 Telephone: (409) 762-5000
                                 Facsimile: (409) 763-2300
                                 Email: shodge@hodgefirm.com
                                 ATTORNEY FOR PETITIONER




                                                                  4
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 44 of 73




     Exhibit A-6
                                                                                        FILED FOR RECORD
         Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 45 ofCause
                                                                      73 No.: B-21-02-0202-CV
                                                                                     Ector County - 161st District Court
                                                                                                  Ector County, Texas
                                                                                                    3/22/2021 9:07 AM
                                                                                                     Clarissa Webster
                                  CAUSE NO. B-21-02-0202-CV                                              District Clerk
                                                                                           By: DiAnn Espinoza, Deputy
O’RYAN MISSION, LP,                               §        IN THE DISTRICT COURT OF
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §
                                                  §        ECTOR COUNTY, TEXAS
THE TRAVELERS INDEMNITY                           §
COMPANY OF AMERICA,                               §
                                                  §
        Defendant.                                §        161ST JUDICIAL DISTRICT

             DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S PETITION

        In response to Plaintiff’s Original Petition (the “Petition”), Defendant The Travelers

Indemnity Company of America (“Travelers” or “Defendant”) files its Original Answer thereto.

                                             I.
                                       GENERAL DENIAL

        Defendant denies all and singular the allegations contained in the Petition and demands

strict proof thereof.

                                           II.
                                   ADDITIONAL DEFENSES

        1.      Defendant denies that all conditions precedent to Plaintiff’s claims for recovery

have occurred or been met, and they have not been waived.

        2.      Coverage is precluded to the extent that the loss occurred outside the policy period.

        3.      Plaintiff’s claims are barred by the Legal Action Against Us provision, pursuant to

which limitations ran before suit was filed.

        4.      Some or all of Plaintiff’s claims are barred by the statute of limitations.

        5.      Coverage is precluded to the extent Plaintiff seeks reimbursement for the

replacement cost value of property which has not been repaired or replaced.




DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                      Page 1
           Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 46 of 73




         6.     Coverage is precluded to the extent the loss was not caused by a “Covered Cause

of Loss”

         7.     Plaintiff’s claims are precluded in whole or in part by the exclusion for “[w]ear and

tear.”

         8.     Plaintiff’s claims may be precluded in whole or in part by the exclusion for “[r]ust,

other corrosion, decay, deterioration, hidden or latent defect or any quality in property that causes

it to damage or destroy itself.”

         9.     Coverage may be excluded in part by the Ordinance or Law exclusion.

         10.    Plaintiff’s claims may be precluded in whole or in part by the exclusion for “neglect

of an insured to use reasonable means to save and preserve property from further damage at and

after the time of loss.”

         11.    Plaintiff’s claims may be precluded in whole or in part by the exclusion for faulty,

inadequate or defective: “(2) Design, specifications, workmanship, repair, construction,

renovation, remodeling, grading, compaction; (3) Materials used in repair, construction,

renovation or remodeling; or (4) Maintenance; of part or all of any property whether on or off the

described premises.”

         12.    Plaintiff’s claims may be precluded in whole or in part by the exclusion for

“[c]ontinuous or repeated seepage or leakage of water, or the presence or condensation of

humidity, moisture or vapor, that occurs over a period of 14 days or more.”

         13.    Coverage is precluded to the extent Plaintiff seeks reimbursement for Covered

Property for more than the “least” of the following amounts: “(i) The Limit of Insurance applicable

to the lost or damaged property; (ii) The cost to replace, on the same premises, the lost or damaged

property with other property: a) Of comparable material and quality; and b) Used for the same



DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                    Page 2
         Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 47 of 73




purpose; or (iii) The amount actually spent that is necessary to repair or replace the lost or damaged

property.”

       14.     Plaintiff’s claims may be barred in whole or in part by the exclusion for “Settling,

cracking, shrinking, bulging or expansion or pavements, foundations, walls, floors, roofs, ceilings,

curbs, fences, retaining walls or swimming pools.”

       15.     Plaintiff’s claims are precluded in whole or in part because the policy does not pay

for loss of or damage to: “The ‘interior of any building or structure’ caused by or resulting from

rain, snow, sleet, ice, sand or dust, whether driven by wind or not, unless: (1) The building or

structure first sustains damaged by a Covered Cause of Loss to its roof or walls through which the

rain, snow, sleet, ice, sand or dust enters…”

       16.     Plaintiff’s claims may be barred in part by the exclusion for loss or damage “caused

by or resulting from continuous or repeated seepage or leakage of water, or the presence or

condensation of humidity, moisture or vapor that occurs over a period of 14 days or more.”

       17.     Plaintiff’s claims may be barred in part by the exclusion for “Fungus”, Wet Rot or

Dry Rot.

       18.     Some or all of Plaintiff’s claims are excluded by breach of policy requirements

and/or conditions in the Policy, including the insured’s duties in the event of loss or damage,

including but not limited to cooperating with Travelers in the investigation or settlement of the

claim, taking all reasonable steps to protect the Covered Property from further damage, giving

prompt notice of a loss, including a description of the property involved, giving a description of

how, when and where the loss or damage occurred, and permitting Travelers to inspect the property

proving the loss or damage as often as may reasonably be required.

       19.     Plaintiff has failed to mitigate its damages.



DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                     Page 3
           Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 48 of 73




       20.      Plaintiff’s claims are subject to the deductible of the insurance policy at issue,

including but not limited to the 2% Windstorm or Hail Percentage Deductible, as well as the limits

therein.

       21.      All or a portion of Plaintiff’s claims were caused by the negligence and/or

comparative responsibility of Plaintiff, persons acting on Plaintiff’s behalf and/or under Plaintiff’s

direction or control, and/or third parties over which Defendant had no control.

       22.      Defendant is entitled to deny Plaintiff’s claim if there is an appraisal.

       23.      Defendant is entitled to a credit or offset for all amounts previously paid by any

other insurer, including Travelers.

       24.      Plaintiff has failed to state a claim.

       25.      Plaintiff’s punitive and exemplary damages claims are barred in whole or in part

by the Due Process Clause and the Excessive Fines Clause of the United States Constitution,

Chapter 41 of the Texas Civil Practice & Remedies Code, or any other applicable law.



               DEFENDANT’S ANSWER TO PLAINTIFF’S PETITION FOR
                     APPOINTMENT OF APPRAISAL UMPIRE

       In response to Plaintiff’s Petition for Appointment of Appraisal Umpire (the “Appraisal

Petition”), Travelers files its Original Answer thereto.

                                        GENERAL DENIAL

       Defendant denies all and singular the allegations contained in the Appraisal Petition and

demands strict proof thereof.

       WHEREFORE, PREMISES CONSIDERED, Defendant The Travelers Indemnity

Company of America prays that Plaintiff take nothing by this suit, and that Defendant goes hence

and recovers costs on its behalf expended.


DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                     Page 4
        Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 49 of 73




                                              Respectfully submitted,

                                              /s/ Wm. Lance Lewis
                                              WM. LANCE LEWIS
                                              Texas Bar No. 12314560
                                              ALISSA PUCKETT
                                              Texas Bar No. 24056886
                                              QUILLING, SELANDER, LOWNDS,
                                              WINSLETT & MOSER, P.C.
                                              2001 Bryan Street, Suite 1800
                                              Dallas, Texas 75201
                                              (214) 871-2100 (Telephone)
                                              (214) 871-2111 (Facsimile)
                                              llewis@qslwm.com
                                              apuckett@qslwm.com

                                              ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing pleading has been furnished
to Plaintiff’s counsel of record, via electronic mail, in accordance with the Texas Rules of Civil
Procedure, this 22nd day of March 2021 at the address indicated below:

       Shaun W. Hodge
       Hodge Law Firm, PLLC
       Old Galveston Square
       2211 The Strand, Suite 302
       Galveston, Texas 77550
       shodge@hodgefirm.com



                                      /s/ Wm. Lance Lewis
                                      Wm. Lance Lewis /Alissa Puckett




DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                   Page 5
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 50 of 73




     Exhibit A-7
                                                                                        FILED FOR RECORD
           Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 51 ofCause
                                                                        73 No.: B-21-02-0202-CV
                                                                                     Ector County - 161st District Court
                                                                                                  Ector County, Texas
                                                                                                    3/30/2021 5:00 PM
                                                                                                     Clarissa Webster
                                  CAUSE NO. B-21-02-0202-CV                                              District Clerk
                                                                                              By: Ciria Yanez, Deputy
O’RYAN MISSION, LP,                               §        IN THE DISTRICT COURT OF
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §
                                                  §        ECTOR COUNTY, TEXAS
THE TRAVELERS INDEMNITY                           §
COMPANY OF AMERICA,                               §
                                                  §
        Defendant.                                §        161ST JUDICIAL DISTRICT

       DEFENDANT’S FIRST AMENDED ANSWER TO PLAINTIFF’S PETITION

        In response to Plaintiff’s Original Petition (the “Petition”), Defendant The Travelers

Indemnity Company of America (“Travelers” or “Defendant”) files its First Amended Answer

thereto.

                                             I.
                                       GENERAL DENIAL

        Defendant denies all and singular the allegations contained in the Petition and demands

strict proof thereof.

                                           II.
                                   ADDITIONAL DEFENSES

        1.      Defendant denies that all conditions precedent to Plaintiff’s claims for recovery

have occurred or been met, and they have not been waived.

        2.      Coverage is precluded to the extent that the loss occurred outside the policy period.

        3.      Plaintiff’s claims are barred by the Legal Action Against Us provision, pursuant to

which limitations ran before suit was filed.

        4.      Some or all of Plaintiff’s claims are barred by the statute of limitations.

        5.      Coverage is precluded to the extent Plaintiff seeks reimbursement for the

replacement cost value of property which has not been repaired or replaced.

DEFENDANT’S FIRST AMENDED ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                      Page 1
           Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 52 of 73




         6.     Coverage is precluded to the extent the loss was not caused by a “Covered Cause

of Loss”

         7.     Plaintiff’s claims are precluded in whole or in part by the exclusion for “[w]ear and

tear.”

         8.     Plaintiff’s claims may be precluded in whole or in part by the exclusion for “[r]ust,

other corrosion, decay, deterioration, hidden or latent defect or any quality in property that causes

it to damage or destroy itself.”

         9.     Coverage may be excluded in part by the Ordinance or Law exclusion.

         10.    Plaintiff’s claims may be precluded in whole or in part by the exclusion for “neglect

of an insured to use reasonable means to save and preserve property from further damage at and

after the time of loss.”

         11.    Plaintiff’s claims may be precluded in whole or in part by the exclusion for faulty,

inadequate or defective: “(2) Design, specifications, workmanship, repair, construction,

renovation, remodeling, grading, compaction; (3) Materials used in repair, construction,

renovation or remodeling; or (4) Maintenance; of part or all of any property whether on or off the

described premises.”

         12.    Plaintiff’s claims may be precluded in whole or in part by the exclusion for

“[c]ontinuous or repeated seepage or leakage of water, or the presence or condensation of

humidity, moisture or vapor, that occurs over a period of 14 days or more.”

         13.    Coverage is precluded to the extent Plaintiff seeks reimbursement for Covered

Property for more than the “least” of the following amounts: “(i) The Limit of Insurance applicable

to the lost or damaged property; (ii) The cost to replace, on the same premises, the lost or damaged

property with other property: a) Of comparable material and quality; and b) Used for the same



DEFENDANT’S FIRST AMENDED ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                    Page 2
         Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 53 of 73




purpose; or (iii) The amount actually spent that is necessary to repair or replace the lost or damaged

property.”

       14.     Plaintiff’s claims may be barred in whole or in part by the exclusion for “Settling,

cracking, shrinking, bulging or expansion or pavements, foundations, walls, floors, roofs, ceilings,

curbs, fences, retaining walls or swimming pools.”

       15.     Plaintiff’s claims are precluded in whole or in part because the policy does not pay

for loss of or damage to: “The ‘interior of any building or structure’ caused by or resulting from

rain, snow, sleet, ice, sand or dust, whether driven by wind or not, unless: (1) The building or

structure first sustains damaged by a Covered Cause of Loss to its roof or walls through which the

rain, snow, sleet, ice, sand or dust enters…”

       16.     Plaintiff’s claims may be barred in part by the exclusion for loss or damage “caused

by or resulting from continuous or repeated seepage or leakage of water, or the presence or

condensation of humidity, moisture or vapor that occurs over a period of 14 days or more.”

       17.     Plaintiff’s claims may be barred in part by the exclusion for “Fungus”, Wet Rot or

Dry Rot.

       18.     Some or all of Plaintiff’s claims are excluded by breach of policy requirements

and/or conditions in the Policy, including the insured’s duties in the event of loss or damage,

including but not limited to cooperating with Travelers in the investigation or settlement of the

claim, taking all reasonable steps to protect the Covered Property from further damage, giving

prompt notice of a loss, including a description of the property involved, giving a description of

how, when and where the loss or damage occurred, and permitting Travelers to inspect the property

proving the loss or damage as often as may reasonably be required.

       19.     Plaintiff has failed to mitigate its damages.



DEFENDANT’S FIRST AMENDED ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                     Page 3
           Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 54 of 73




       20.      Plaintiff’s claims are subject to the deductible of the insurance policy at issue,

including but not limited to the 2% Windstorm or Hail Percentage Deductible, as well as the limits

therein.

       21.      All or a portion of Plaintiff’s claims were caused by the negligence and/or

comparative responsibility of Plaintiff, persons acting on Plaintiff’s behalf and/or under Plaintiff’s

direction or control, and/or third parties over which Defendant had no control.

       22.      Defendant is entitled to deny Plaintiff’s claim if there is an appraisal.

       23.      Defendant is entitled to a credit or offset for all amounts previously paid by any

other insurer, including Travelers.

       24.      Plaintiff has failed to state a claim.

       25.      Plaintiff’s claim for attorney’s fees may be limited or extinguished by section

542A.007 of the Texas Insurance Code due to Plaintiff’s failure to provide a pre-suit notice.

       26.      Plaintiff’s punitive and exemplary damages claims are barred in whole or in part

by the Due Process Clause and the Excessive Fines Clause of the United States Constitution,

Chapter 41 of the Texas Civil Practice & Remedies Code, or any other applicable law.


   DEFENDANT’S FIRST AMENDED ANSWER TO PLAINTIFF’S PETITION FOR
                 APPOINTMENT OF APPRAISAL UMPIRE

       In response to Plaintiff’s Petition for Appointment of Appraisal Umpire (the “Appraisal

Petition”), Travelers files its First Amended Answer to Plaintiff’s Petition, wherein Plaintiff seeks

appointment of an appraisal umpire, and would respectfully show this Court as follows:

       1.       On or about April 15, 2020, Travelers appointed its appraiser in response to an

appraisal demand from Plaintiff.




DEFENDANT’S FIRST AMENDED ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                     Page 4
         Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 55 of 73




       2.       Travelers agrees that under the terms of the applicable insurance policy, it is

appropriate for the Court to appoint a neutral third-party as umpire as the appraisers have been

unable to reach an agreement regarding the identity of an umpire within a reasonable timeframe.

       3.       In the context of an appraisal, the umpire serves as a neutral party to resolve

disputes regarding the amount of loss which cannot be agreed upon by the appraisers appointed by

the respective parties. In this way, the umpire serves as a judge. Given this position, the impartiality

of the umpire is key.

       4.       Plaintiff has moved the Court to select one of three umpires to whom Travelers’

appraiser did not agree. In part, this is because two of them, Scott Link and Eric William Carter,

do not have a background in construction, which is necessary to render a fair decision in this matter

because the damage involves a spray foam roof system, whether it was or is repairable, the proper

method of repair if so, and the cost involved to repair or replace the spray foam roof if needed.

Travelers’ appraiser attempted to reach William McLeod to obtain more information regarding his

qualifications, but McLeod failed to respond to that inquiry. Because Mr. McLeod was not

responsive, Travelers’ appraiser was not inclined to agree to use Mr. McLeod as umpire. The

appraisal process has already been delayed by almost a year.

       5.       In the event the Court is willing to designate an umpire that either side has

previously proposed, Travelers submits the curriculum vitaes of the following individuals for the

Court’s consideration:

            •      Jose “Tony” Ramirez, AIC, Professional Claims Services, El Paso, Texas. Mr.

                   Ramirez is a licensed insurance adjuster and roof inspector with more than three

                   decades of experience handling storm-related insurance claims. Mr. Ramirez has

                   been involved with more than 1,000 appraisals, where he has served as an



DEFENDANT’S FIRST AMENDED ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                      Page 5
        Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 56 of 73




                   appraiser for the insured and the insurer and has served as umpire for hundreds

                   of claims. Mr. Ramirez’s CV is attached hereto as Exhibit 1.

            •      Pat Duggan, CPCU, San Antonio, Texas. Mr. Duggan received a Bachelor of

                   Science in Business and is a licensed insurance adjuster with more than thirty

                   years’ experience handling commercial storms and developing accurate scopes

                   of damage and complex repair estimates. Mr. Duggan’s CV is attached hereto as

                   Exhibit 2.

            •      Stephen Yungblut. Dallas, Texas. Mr. Yungblut is an attorney whose practice

                   has been dedicated to construction law and alternative dispute resolution of

                   construction disputes for decades. Mr. Yungblut has previously represented

                   contractors, owners, engineering companies, and others and has served as an

                   umpire in appraisal matters. Mr. Yungblut’s CV is attached hereto as Exhibit 3.

       6.        These individuals have all confirmed they are available and willing to serve as

umpire in this appraisal and have extensive experience pertinent to assessing roof damage and

estimating the cost of repair and replacement of the damaged roof components at issue. Travelers

believes each of these individuals have applicable knowledge and experience serving as umpires

which will make them particularly well qualified to serve as the umpire for this property insurance

claim and respectfully asks this Court to appoint one of them as appraisal umpire.

       7.        To the extent the Court would prefer to appoint an individual not previously

considered by either side, Travelers offers the following additional individuals for the Court’s

consideration:

            •    Brett Lochridge. Unified Building Sciences, Dallas, Texas. Mr. Lochridge has a

                 Bachelor of Science in Civil Engineering and his Juris Doctorate. Mr. Lochridge



DEFENDANT’S FIRST AMENDED ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                  Page 6
        Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 57 of 73




                has decades of experience in the construction industry where he has performed

                scope and cost evaluations for large commercial claims. Mr. Lochridge has also

                served as an insurance appraiser and umpire in appraisal matters. Mr. Lochridge

                Mr. Lochridge’s CV is attached hereto as Exhibit 4.

            •   Ryan Chancey, Ph.D., P.E. Nelson Forensics, Plano, Texas. Dr. Chancey has his

                B.S., M.E., and Ph.D. in Civil Engineering, and is a licensed professional engineer

                in more than thirty states. Dr. Chancey has more than a decade of experience

                assessing storm-related damage to properties on behalf of property owners,

                insurance companies, and contractors. His CV is attached hereto as Exhibit 5.

       8.       Finally, to the extent Plaintiff asserts any other claims, Defendant denies all and

singular the allegations in the Appraisal Petition and demands strict proof thereof.

       WHEREFORE, PREMISES CONSIDERED, Defendant The Travelers Indemnity

Company of America prays that Plaintiff take nothing by this suit, and that Defendant goes hence

and recovers costs on its behalf expended.

                                              Respectfully submitted,

                                              /s/ Wm. Lance Lewis
                                              WM. LANCE LEWIS
                                              Texas Bar No. 12314560
                                              ALISSA PUCKETT
                                              Texas Bar No. 24056886
                                              QUILLING, SELANDER, LOWNDS,
                                              WINSLETT & MOSER, P.C.
                                              2001 Bryan Street, Suite 1800
                                              Dallas, Texas 75201
                                              (214) 871-2100 (Telephone)
                                              (214) 871-2111 (Facsimile)
                                              llewis@qslwm.com
                                              apuckett@qslwm.com

                                              ATTORNEYS FOR DEFENDANT



DEFENDANT’S FIRST AMENDED ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                  Page 7
        Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 58 of 73




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing pleading has been furnished
to Plaintiff’s counsel of record, via electronic mail, in accordance with the Texas Rules of Civil
Procedure, this 30th day of March 2021 at the address indicated below:

       Shaun W. Hodge
       Hodge Law Firm, PLLC
       Old Galveston Square
       2211 The Strand, Suite 302
       Galveston, Texas 77550
       shodge@hodgefirm.com




                                      /s/ Wm. Lance Lewis
                                      Wm. Lance Lewis /Alissa Puckett




DEFENDANT’S FIRST AMENDED ANSWER TO PLAINTIFF’S PETITION AND TO
PLAINTIFF’S PETITION FOR APPOINTMENT OF AN APPRAISAL UMPIRE                                   Page 8
        Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 59 of 73




                                    Jose A. Ramirez
                                P.O. BOX 3036
                  PHONE (915) 779-3686 EL PASO, TEXAS 79923
                             FAX # (915) 779-5227
                                    claims@pcs-elpaso.com

Jose A. Ramirez, AIC

Tony Ramirez has been investigating, evaluating and administrating all lines of insurance claims
since 1973. Formerly with Maryland Casualty and Transamerica Insurance Company, he
founded Professional Claim Services in 1981.

Education:
BBA University of Texas at El Paso – 1973
Associate in Claims (AIC) – Insurance Institute of America
Casualty Claims Law Associate – Insurance Institute of America
Building Damage Estimate Vale Tech Institute
Advanced Property Seminars
Haag Certified Roof Inspector
Fraud Investigation Seminars
Disability or Deception Seminars

Professional Associations:
El Paso Claims Association
Texas Claim Association
New Mexico Claim Association
Texas Association of Licensed Investigators

Licenses:
Texas All-lines adjuster #207362
New Mexico Multi-line Adjuster #1182382
Private Investigator-TDPS #820563
Roof Inspector - #209911148

Appraisal Process Experience:
For Carriers         625
For Policyholders    203
Umpire               295
        Total        1132


Rev. 1/1/2021




                                                                                                   1
          Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 60 of 73


                          Patrick J. Duggan, CPCU
                             22708 East Range
                           San Antonio, TX 78255
                                210-712-5671
                           puggan55@gmail.com

Summary:
  • Thirty plus years progressive experience in both commercial and
    residential property claims adjusting. Licensed FEMA flood adjuster.
  • Expert in both scoping and writing large, complex property losses
    involving unique and challenging building re-construction, including
    ordinance or law issues.
  • Experience conducting risk surveys for underwriting and loss control.
  • Knowledgeable in the interpretation of complex engineering reports,
    blueprints and designs.
  • A documented history of providing timely and accurate large loss reports,
    as well as risk surveys.
  • Excellent knowledge of the Microsoft Excel, and Xactimate estimating
    program.
  • Extensive experience working with both building consultants and
    engineers in developing an accurate scope of damages, developing
    complex repair estimates, and establishing the estimated period of
    restoration.
  • Excellent knowledge of all types lines of insurance coverage.
  • Skilled in the determination of the cause of loss of a particular claim, the
    interpretation of complex policy language and applying the proper
    coverage to the particular loss circumstances, as well as identifying any
    policy limitations or exclusions that may apply.
    Documented history of providing outstanding customer service on large,
    complex claims
  • Extensive experience working catastrophes. Responsible for adjusting
    and settling large property losses during hurricanes Ike, Katrina, Rita,
    Super Storm Sandy, Irma, Michael, as well as hurricane Maria in the U.S.
    Virgin Islands.
  • Advanced knowledge of property claims law and its impact on a particular
    claim’s adjustment and their final resolution.

Experience:

   •   September 2017 to April 17, 2020: York Risk Services Group/Sedgwick.
       Executive General Adjuster
   •   February 2008 to September 2017: The Hartford, Hartford, Connecticut.
       General Adjuster
   •   September 2005 to February 2008: Crawford & Company Atlanta, Georgia.
       Catastrophe Adjuster



                                                                                   2
         Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 61 of 73


  •   November 2002 to April 2005: USAA Insurance, San Antonio, Texas.
      Staff Field Adjuster
  •   April 1997 to November, 2002: Farmers Insurance Group, San
      Antonio, Texas. Senior Commercial Claims Representative.
  •   June 1988 to April 1997: CIGNA Property and Casualty, San Antonio,
      Texas. Senior Commercial Claims Representative.
  •   February 1987 to June 1988: Liberty Mutual Insurance Company,
      San Antonio, Texas. Claims Adjuster II.

Education/Licenses:
  • Wright State University, Dayton, Ohio
      B.S. Business
      Major: Production Operations Management
      Minor: Accounting
  • Vale National Training Center. Residential Building Damage
      Estimating.
  • Vale National Training Center. Building Damage Computer Estimatics.
  • Chartered Property Casualty Underwriter.
  • AIC 35 and INS 22
  • FEMA License FCN 009050068. Small and Large
     Commercial, Condominium, Residential and Mobile Home.
  • Licensed insurance adjuster in the states of Texas, Louisiana,
     Oklahoma, Alabama, Mississippi, Florida, and California.
              Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 62 of 73




                                                                          University of Nebraska (J.D., 1972)

                                                                          University of Nebraska (B.S., 1970)


                                                                          Licenses & Admissions


                                                                                Northern, Southern, Eastern and Western Districts of Texas;

Stephen K. Yungblut                                                       Court of Appeals for the Fifth Circuit; Licensed to practice in Texas
Law Office of Stephen K. Yungblut                                         and Nebraska (inactive)
P.O. Box 822325
Dallas, Texas 75231
(817) 633-2200                                                            Professional Affiliations
(214) 801-6940 (cell)
steve@pratt-yungblut.com
                                                                                Dallas Bar Association (Construction Law Section), Texas State

                                                                          Bar Association (Construction and ADR Section); American
Practice Concentration & Experience
                                                                          Arbitration Association Construction Panel; American Bar

                                                                          Association (Forum on Construction Industry); Texas State Bar
      Mr. Yungblut=s practice focuses on construction law, an
                                                                          Fellow Nebraska State Bar Fellow; American Bar Association Fellow.
alternative dispute resolution., I have served as a mediator/

arbitrator in approximately 1,500 construction disputes. He has
                                                                          Publications & Presentations
experience in the representation of contractors, owners, engineers,               Arbitration Panel Discussion - State Bar Construction
and sureties in a variety of domestic and international construction      Section (2010) (2012) and (2013)

disputes. Having undergone extensive training in Alternative                        Economic Loss - State Bar Construction Section (2006).
                                                                                  Mediation. Dallas Bar Association - Construction Law
Dispute Resolution, he also serves as an arbitrator and mediator for
                                                                          Section (2006).
construction disputes, including cases administered by the American
                                                                                  Mediation & Arbitration. Arkansas State Bar Construction
Arbitration Association. Prior to entering private practice in 1978, he   Section (2005).

worked as a deputy county attorney where he prosecuted                            The Economic Loss Rule -Update. Dallas Bar Association -
                                                                          Construction Law Section (2003)
misdemeanor and felony criminal matters. Since 1982,

approximately 95% of his practice has centered around construction

disputes.   I have served as an umpire in approximately 10

disputes, I have served on three Dispute Boards



Education




                                                                                                                                                  3
             Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 63 of 73




    Mediation, The Reality Check. The Dallas and Fort Worth           AAA Construction Industry Arbitrator Training Workshop, Dallas,

Contractor (Summer 2000).                                             5/8/97; AAA Fundamentals of the Arbitration Process, Dallas 5/97;

    Mediation Update. American Arbitration Association (2000).        AAA Advanced Arbitrator Training, Dallas, 12/90; AAA Basic

    Arbitration Update. Dallas Bar Association Construction           Arbitrator Training, Dallas, 11/90; Mediation Training sponsored by

Section (2000).                                                       Fort Worth District Court Settlement Day Program.

      Design Build Construction. Texas Design Build Institute                    Teaching Experience

(1999).                                                               Part-time, Undergraduate Business Law, University of Nebraska

      Arbitrator Update. American Arbitration Association             Business School, 1976-1982; Business Law, University of Nebraska

(1998)                                                                Executive MBA Program.

      Arbitration Update. Dallas Bar Association - Construction Law              Honors

Section (1995).                                                       Texas Super Lawyer 2005- 2020; Recognized by Chambers

      Killer Clauses in Your Contract. The Associated General         2006-2020.     Recognized Best 2013-2020

Contractors of America, 76th Annual Convention, Construction

Exposition (1995).

      The Economic Loss Rule. Dallas Bar Association -

Construction Law Section (1994).

      Recent Developments in Arbitration. American Arbitration

Association (1994).

      Economic Loss Rule. Fluor Daniel Legal Conference (1993).

      Mediation. American Arbitration Association (1993).

      Specific Contract Clauses. Paper presented during seminar

sponsored by the Kellogg Corporation (March, 1991)



Alternative Dispute Resolution Training

Yearly training on line with the AAA.

AAA Two-Day Advanced Arbitration Training, 3/02; AAA Dispute

Resolution Training, Orlando, Florida, 11/98; AAA Two-Day

Advanced Construction Industry Mediator Training, Dallas, 5/98;

AAA Construction Mediator Training, New Orleans, 5/12 - 5/14/97;
            Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 64 of 73


                                                                     PROFESSIONAL RESUME


Brett A. Lochridge
President


                                                      Mr. Lochridge has been involved in various
                                                      aspects of the construction industry throughout
                                                      his life. He has performed supervisory duties as
                                                      well as becoming directly involved in new
                                                      construction and remodeling/restoring of
                                                      commercial and residential structures.

                                                      In the consulting area, Mr. Lochridge has
                                                      performed scope and cost evaluations ranging
                                                      from hundreds to millions of dollars in damage.
                                                      These duties have often involved the evaluation
                                                      of market values and replacement costs, the
                                                      identification of design or construction
                                                      deficiencies, and the auditing of claimed
                                                      reconstruction costs.

                                                      Mr. Lochridge has performed Insurance
                                                      Appraisals as an appointed appraiser and has
                                                      served as mutually agreed umpire in such
                                                      matters.
EDUCATION :
1992 Texas A&M University,                            Mr. Lochridge regularly uses and is proficient in
     B.S. Civil Engineering                           specialized testing procedures such as infrared
                                                      thermography, impedance meters and
     Structural & Environmental Emphasis
                                                      inductance locators.
1995 The University of Texas
     School of Law, J.D.                                  w   CASUALTY LOSS SCOPE       AND   COST
                                                              A NALYSIS
LICENSES/AFFILIATIONS /CERTIFICATIONS :
                                                          w   A PPRAISALS AND ARBITRATIONS
1995 State Bar of Texas, Attorney
1995 Certified Mediator                                   w   REPLACEMENT COST VALUATIONS
2003 Level I Themographer
2003 Certified Moisture Analyst                           w   I NFRARED S ERVICES
2005 Texas Mold Assessment Consultant                     w   P ROJECT AUDITING
2009 LEED AP
                                                          w   DESIGN SPECIFICATIONS , QUALITY
                                                              CONTROL AND PROJECT MANAGEMENT
American Society of Civil Engineers,
Construction Specification Institute,                     w   CONTENTS LOSS APPRAISALS
Exterior Design Institute,
                                                          w   T IME ELEMENT E VALUATIONS
State Bar of Texas,
Green Building Council                                    w   CONSTRUCTION COST ANALYSIS
                                                          w   E XPERT WITNESS
                                                                                                          4
                                                    Internet: www.unifiedgroup.com Email: brett@unifiedgroup.com
209 East Greenbriar Lane • Dallas, Texas 75203 • (214) 942-0385 • Fax (214) 942-4363
Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 65 of 73




                                  CURRICULUM VITAE


                      BRETT A. LOCHRIDGE
                                        PRESIDENT


      CURRENT BUSINESS ADDRESS:

             209 E. Greenbriar Lane
             Dallas, TX 75203


      BIRTHPLACE:           DALLAS, TEXAS


      EDUCATION:

      1988   Lloyd V. Berkner High School           Richardson, Texas
                    H.S. Diploma

                    National Honor Society
                    Advanced Placement Graduate


      1992   Texas A&M University                  College Station, Texas
                    Bachelor of Science, Civil Engineering

                    Top 10% of class
                    Structural and Environmental Emphases

                    Chi Epsilon, National Civil Engineering Honor Society
                    Chevron Academic Achievement Scholarship
                    Distinguished Student Award
                    Clark Foundation Academic Achievement Scholarship
                    Student Member, American Society of Civil Engineers

      1995   The University of Texas School of Law                  Austin, Texas
                   Doctor of Jurisprudence (J.D.)

                    Editor-In-Chief of Texas Environmental Law Journal (1994-1995)
                    Technical Editor, Texas Environmental Law Journal (1993-1994)
         Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 66 of 73




PRESENTATIONS / LICENSES / CERTIFICATIONS:

       “What the Hail?” Presenter, Panel of Experts, Dallas, Texas, March 2014, 2016, 2018

       IICRC Fire and Smoke Restoration (FSRT) Technician, 2020

       IICRC Odor Control (OCT) Technician, 2020

       TRI (Tile Roof Institute) Installation Certification, 2019

       Level I Infrared Thermographer, Advanced Infrared Resources, 2003

       Certified EIFS Third Party Inspector / Moisture Analyst, Exterior Design Institute, 2003

       Licensed Mold Assessment Consultant / Texas Department of State
              Health Services July 2005–July 2007

       Xactimate 25 Level 1 Certification, May 2011
       Xactimate 25 Level 2 Certification, May 2011
       Xactimate 25 Level 3 Certification “Subject Matter Expert” Designation, May 2011

       California Earthquake Accreditation, July 2009

       LEED Accredited Professional (US Green Building Council), June 2009

       CertainTeed Master Shingle Applicator, June 2010

       Admitted State Bar of Texas, 1995
       Admitted US District Court, Northern District of Texas, 1999
       Certified Mediator, The University of Texas School of Law, 1995

TRADE ORGANIZATIONS / AFFILIATIONS:




Construction Specifications Institute (CSI)    Exterior Design Institute (EDI)




American Society of Civil Engineers (ASCE) Chi Epsilon Civil Engineering Honor Society




    U.S. Green Building Council                Construction Law Sections SBOT, DBA

                                                                                                  2
      Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 67 of 73




WORK EXPERIENCE:

   September 1995 -    Unified Building Sciences, Inc.                      Dallas, Texas
   Present             Associate Consultant 1995-1996
                       Vice President 1996-1998
                       President 1998-Present

   Summer 1994         Law Offices of Steven H. Beadles                     Irving, Texas
                       Summer Law Clerk

   Summer 1993         Knox Beadles & Johnston                              Irving, Texas
                       Summer Law Clerk

   Summer 1992         Unified Building Sciences, Inc.                       Dallas, Texas
                       Consultant Intern -- Assisted in the evaluation of damaged buildings
                       and structures including measuring, diagramming, and preparing
                       estimates of the cost of repairs or replacement.

   Summer 1990         Arredondo Bruns & Associates                         Dallas, Texas
                       Engineering Intern -- Worked full-time on Dallas Area Rapid Transit
                       Light Rail System. Researched plans and drawings from city
                       archives. Coordinated project drawings and control system. Revised
                       and converted project specifications from prior DART project.

   Summers 1989        Pro-Tech General Contractors, Inc.                Dallas, Texas
                       Estimator -- Assisted in the evaluation of damaged buildings and
                       structures including measuring, diagramming, and preparing
                       estimates of the cost of repairs or replacement.

   Summers 1986-1988   Unified Building Sciences, Inc.                       Dallas, Texas
                       Consultant Intern -- Assisted in the evaluation of damaged buildings
                       and structures including measuring, diagramming, and preparing
                       estimates of the cost of repairs or replacement.

   Summers 1984-1985   Excel Plumbing Heating & Air, Inc.                    Dallas, Texas
                       Journeyman's Assistant -- performed and assisted in the installation
                       and repair of residential and commercial HVAC and plumbing
                       systems.

   Summers 1982-1983   J.O. Lochridge General Contractors, Inc.               Dallas, Texas
                       Carpenter's Assistant -- performed and assisted in construction
                       activities involving the restoration of damaged buildings and
                       structures.




                                                                                              3
                   Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 68 of 73




                                                       RYAN CHANCEY, Ph.D., P.E.
                                                       President
                                                       rchancey@nelsonforensics.com | 469-429-9000
                                                       2740 Dallas Parkway, Suite 220
                                                       Plano, Texas 75093




ED UC A T I ON
ß Ph.D. in Civil Engineering (Structural Engineering and Materials Science)
  The University of Texas at Austin, 2008
ß M.E. in Civil Engineering
  University of Florida, 2005
ß B.S. in Civil Engineering
  University of Florida, 2003



AR EAS OF EX P ER T I S E
ß Structural member, system, and material failure analysis, design review, and remedial design in commercial, industrial, residential,
  institutional, educational, athletic, healthcare, and agricultural buildings; bridges; and other structures.
ß Investigation, evaluation, and analysis of reinforced concrete, post-tensioned concrete, prestressed concrete, masonry, steel,
  and wood structural members and systems.
ß Assessment of structures and materials that have sustained damage from perils including arson, accidents, collapses, construction
  defects, design errors, earthquakes, expansive soils, explosions, fire, flood, hail, hurricanes, material failures, subgrade settlement,
  sinkholes, tornadoes, veneer/cladding failures, water intrusion, windstorms, and biodeterioration.
ß Chemical and microstructural characterization and behavior/failure analysis of concrete and other cementitious construction
  materials.
ß Finite-element modeling and analysis of structural systems, members, and continuum solids.


EXPER I ENCE
Dr. Chancey has evaluated structural system and material failures for hundreds of facilities which have been subject to a wide
range of perils. He has provided investigative solutions to an array of client types, including property owners, insurance carriers,
attorneys, and contractors. He has also designed measures to remediate deficiencies in affected facilities.
Dr. Chancey has delivered dozens of presentations pertaining to concrete materials science and structural failures to a wide range
of audiences; including university faculty, engineering undergraduate and graduate students, insurance industry representatives,
attorneys, and engineering peers.
Dr. Chancey has taught coursework at the University of Florida and has authored numerous peer-reviewed publications, including
a chapter in a respected textbook of nanophysics. Dr. Chancey has provided expert testimony in deposition, mediation, arbitration,
and trial.




                                                                                                                                  5
                    Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 69 of 73
C AREER HI GHL I GH TS
ß Immediate deployment for post-disaster response to EF-5 tornadoes in Joplin, Missouri and Moore, Oklahoma and EF-4 tornado in
  Vilonia, Arkansas; including structural safety assessment and evaluation of structural damage extent to numerous commercial and
  educational facilities;
ß Diagnosis of design and construction deficiencies in the Allen Eagle Stadium in Allen, Texas; including development of repair and
  strengthening solutions;
ß Investigation and 3-dimensional, nonlinear collapse analysis of the 90,000 s.f. Dallas Cowboys Practice Facility, including finite
  element continuum modeling of failed structural connections;
ß Evaluation of the condition of constructed components and site features of a 1,500 acre multi-use motorsports and entertainment
  facility located in Austin, Texas for damage caused by a multitude of perils; including wind, rain, flooding, and expansive soils;
ß Analysis of the collapse under snow loads of a 595' long, 196' wide, and 89' tall steel truss barrel-vault structure in Broceni, Latvia;
ß Evaluation of high-rise buildings in New Orleans, Louisiana for differential settlement related to nearby subterranean tunneling
  and dewatering;
ß Evaluation of the El Centro College in Dallas, Texas following bomb detonation during law enforcement activity;
ß Investigation of the extent and cause(s) of cracking in reinforced concrete walls of an approximately 600' long x 70' wide x 25' high
  filter basin complex at a municipal water treatment facility in North Texas;
ß Analysis of a collapsed 10,000 s.f. cold-formed steel rack storage system, including 3-dimensional, nonlinear stability analysis;
ß Investigation and analysis of multiple buckling, bulging, and/or partially collapsed steel and concrete silos for grain and pulp;
ß Investigation of dozens of roof collapses at restaurant, retail, and manufacturing facilities caused by rain or snow;
ß Evaluation of scores of buildings damaged by windstorm, tornado, or tropical cyclone;
ß Investigation of a hotel balcony collapse which resulted in personal injury;
ß Evaluation of cracking of concrete floors in retail and distribution facilities;
ß Evaluation of foundation movement at commercial, residential, educational, healthcare, and industrial buildings subject to
  subgrade plumbing failures;
ß Structural evaluation of damage to a reinforced concrete parking garage caused by design defects;
ß Assessment of numerous wood-framed multi-family structures for structural deficiencies caused by improperly designed or
  constructed building envelopes;
ß Evaluation of the design of steel joists used in retail and distribution facilities;
ß Investigation of fatigue cracking of trussed loading cranes at a port facility;
ß Investigation of the cause of a bar-grating failure at a theater catwalk which resulted in a fatality;
ß Investigation of unusual cracking at a post-tensioned transfer girder in a parking garage under construction;
ß Evaluation of hundreds of structure foundations subject to expansive subgrade strata and differential foundation movement;
  including government, manufacturing, commercial, agricultural, healthcare, and residential buildings;
ß Evaluation of commercial and residential buildings for damage resulting from sinkhole activity;
ß Investigation of the collapse of a tilt-wall building under construction;
ß Evaluation of the cause of damage to exterior flatwork and paving at dozens of industrial and commercial facilities;
ß Structural evaluation of manufacturing and healthcare facilities following earthquakes, including development of construction
  documents for repairs;
ß Investigation of differential foundation movement at a distribution warehouse in Moscow, Russia caused by subway construction;
ß Investigation of concrete formwork collapse at a coastal high rise, which resulted in a fatality;
ß Investigation of numerous floor covering failures at medical, manufacturing, commercial, and residential buildings;
ß Evaluation of concrete moisture conditions in commercial and residential high-rise structures following hurricane and flood
  events;
ß Evaluation of structural damage to multiple pulp and paper manufacturing facilities following fire events;
ß Nonlinear analysis of the collapse of a multi-span highway bridge;
ß Investigation of veneer failures at multi-story buildings in urban areas;

                                                                                         Ryan Chancey, Ph.D., P.E., Professional Resume - Page 2
                       Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 70 of 73
C AREER HI GHL I GH TS C O N TIN U E D
ß Investigation and collapse analysis of an industrial aggregate conveyor system subjected to high wind loads;
ß Wind/structure interaction analysis of an overturned metal trussed tower section, which caused a fatality;
ß Evaluation of reinforced concrete liquid containment walls, including containment for hazardous materials;

ß Structural evaluation of fire damage to a lipid-fueled, long-duration fire at a food-processing facility;
ß Structural evaluation of damage to residential, commercial, and industrial facilities and places of worship subject to accidental
  and arson-induced fire;
ß Failure analysis of mechanically stabilized earth (MSE), segmental, gabion, and reinforced concrete retaining walls;
ß Evaluation of discoloration of concrete masonry unit (CMU) walls in a newly-constructed natatorium;
ß Evaluation of the design and construction of large compressor and generator foundations at petrochemical and power-generating
  facilities;
ß Structural evaluation of commercial, industrial, and residential buildings subjected to blast, vibrations, and heat resulting from
  petrochemical and natural gas explosions;
ß Evaluation, structural analysis, and emergency remedial design of an adult-care facility exhibiting severe wood biodeterioration
  and overstress;
ß Compositional and microstructural analysis of failures of portland cement and polymer-modified concrete materials;
ß Correlation of chemical and microstructural material properties to physical behavior of cement-based composites (In collaboration
  with the National Institute for Standards and Technology (NIST));
ß Molecular dynamic simulations of nano-scale carbon systems;
ß Research applying full-scale experimental methods to quantify nearsurface tropical cyclone wind behavior and the interaction
  of same with residential structures;
ß Research investigating appropriate level of design precision in structural engineering applications.


IND IV I D UA L L I CEN S U R E
Licensed Professional Engineer in the States of Alabama, Arizona, Arkansas, Colorado, Connecticut, Florida, Georgia, Iowa, Indiana,
Kansas, Kentucky, Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, New
Hampshire, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Wisconsin, and Wyoming; the District of Columbia; and the United States
Virgin Islands.
ß Registration with the National Council of Examiners for Engineering and Surveying (NCEES).
ß Registered with the California Emergency Management Agency's (CalEMA) Safety Assessment Program (SAP).
State licenses, registrations and/or certifications listed on this resume apply only to this professional as an individual. Nelson Forensics, LLC, Nelson Architectural
Engineers, Inc., Nelson Forensic Architects, PLLC, Nelson Forensic Engineers, Inc., Acute Engineering, Inc., and their subsidiaries or assigns offer firm professional
services only in states where they are authorized. No offer of firm services is made in states where the aforementioned entities are not authorized or registered.


PROFESSI O NA L M E M B E R S H IP S A N D A C TIV IT I ES
ß Member of the American Society of Civil Engineers (ASCE)
ß Member of the Structural Engineers Association of Texas (SEAoT)

ß Associate Chair for Finance and Facilities ASCE Southeast Region Conference, 2005-2006
ß Member of the American Concrete Institute (ACI)
ß Member of the Tau Beta Pi Engineering National Honor Society
ß Member of the Golden Key National Honor Society
ß National Science Foundation Graduate Research Fellow
ß Fulbright Fellow (Denmark), U.S. Department of State
ß Bruton Prestigious Fellowship Award, The University of Texas at Austin



                                                                                                          Ryan Chancey, Ph.D., P.E., Professional Resume - Page 3
                   Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 71 of 73
PROFESSI O NA L M E M B E R S H IP S A N D A C TIV IT I ES CO NTI NU ED
ß College of Engineering Outstanding Service Award, University of Florida
ß Presidential Recognition Award for Outstanding Achievement and Contribution to the University of Florida
ß Coordinator, SECME (Mentorship program for disadvantaged youth): 2003-2005


SEMINA R S/ PR OFES S IO N A L L E C TU R E S
ß I will Survive! Overcoming Daubert Challenges, Presented at the American Bar Association Insurance Coverage Litigation Committee
  Conference; Tuscon, Arizona; March 2019.
ß Fundamentals of Forensic Engineering, Presented at Brookhaven College; Farmers Branch, Texas; April 2018.
ß I will Survive! Overcoming Daubert Challenges, Presented at the American Bar Association Tort Trial & Insurance Practice Section
  Property Insurance Law Spring Conference; Nashville, Tennessee; March 2018.
ß Fundamentals of Forensic Engineering, Presented at Brookhaven College; Farmers Branch, Texas; November 2017.
ß Investigation of a Structural Collapse by the Scientific Method, Presented at the Tennessee Association of Construction Counsel
 Annual Meeting; Nashville, Tennessee; November 2017.
ß Investigation of a Structural Collapse by the Scientific Method, Presented at the 8th Annual Project Management Symposium at
  Vanderbilt University; Nashville, Tennessee; March 2017.
ß Investigation of the Collapse of the Dallas Cowboys Practice Facility, Presented at the Worley Claims Conference, Louisville, Kentucky;
  January 2017.
ß Engineering Investigations of Common Perils and Investigation of the Collapse of the Dallas Cowboys Practice Facility, Presented to FM
  Global; Frisco, Texas; August 2016.
ß Engineering Investigations of Common Perils and Investigation of the Collapse of the Dallas Cowboys Practice Facility, Presented to The
  University of Texas at Austin, November 2016.
ß Our Building Isn’t All It’s Cracked Up to Be - Investigation of a Building That Was Indeed All Cracked Up: The Allen Eagle Stadium,
  Presented to The University of Texas at Austin Center for Lifelong Engineering Education, February 2016.
ß Investigation of a Structural Collapse by the Scientific Method, Presented to the Southern Loss Association; Atlanta, Georgia; May
  2015.
ß Investigation of the Collapse of the Dallas Cowboys Practice Facility, Presented to The Hartford Insurance; Dallas, Texas; October
  2014.
ß Mechanisms of Fire Damage to Structural Materials, Presented to the Southern Loss Association; Atlanta, Georgia; May 2014.
ß Investigation of the Collapse of the Dallas Cowboys Practice Facility, Presented at the University of Texas at Austin Center for Lifelong
  Engineering Education Forensics Symposium, February 2014.
ß Investigation of the Collapse of the Dallas Cowboys Practice Facility, Presented to Woods & Aitken, LLP; Lincoln, Nebraska, November
  2013.
ß Investigation of the Collapse of the Dallas Cowboys Practice Facility, Presented to the Texas Association of Defense Counsel; Lincoln,
  Nebraska, November 2013.
ß Fire Damage to Structural Materials and Engineering Investigations of Common Perils®, Presented to Shelter Insurance; Denver,
  Colorado, April 2013.
ß Methodologies in Roof Hail Distress Investigations and Fire Damage to Structural Materials, Presented to Safeco and Liberty Mutual
 Insurance; Golden, Colorado, April 2013.
ß 2011 Tornadoes, Presented at The University of Texas at Austin Structural Engineering Education Reunion (STEER), Austin, Texas,
  April 2013.
ß Engineering Investigations of Common Perils®, Presented to Shelter Insurance, Oklahoma City, Oklahoma, March 2013.
ß Fire Damage to Structural Materials, Presented to Shelter Insurance, Oklahoma City, Oklahoma, March 2013.
ß Fire Damage to Structural Materials, Presented to Federated Insurance, Bedford, Texas, March 2013.
ß Fire Damage to Concrete Materials, Webinar, February 2013.
ß Fire Damage to Structural Materials, Presented at the University of Texas at Austin Center for Lifelong Engineering Education
  Forensics Symposium, February 2013.


                                                                                        Ryan Chancey, Ph.D., P.E., Professional Resume - Page 4
                    Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 72 of 73
SEMINA R S/ PR OFES S IO N A L L E C TU R E S C O N TI NU ED
ß Fire Damage to Structural Materials, Presented to Texas Windstorm Insurance Association, Austin, Texas, January 2013.
ß Engineering Investigations of Common Perils®, Presented at The University of Texas at Austin, Austin, Texas, August 2012.
ß Engineering Investigations of Common Perils®, Presented at Oklahoma State University, Stillwater, Oklahoma, October 2011.
ß Engineering Investigations of Common Perils®, Presented at The University of Texas at Austin, Austin, Texas, September 2011.
ß Wind and Waves: Scenes from Hurricane Investigations, Presented at The NOMAD Adjusting Conference, Dallas, Texas, July 2011.
ß Case Study of a Commercial Building Foundation Failure, Presented at the Foundation Performance Association, Houston, Texas,
  November, 2010.
ß Quantitative Characterization of Fly Ash Reactivity and Geopolymer Reaction Products, Presented with K. Gustashaw, P. Stutzman, and
  M. Juenger at the American Concrete Institute Fall Convention, Pittsburgh, Pennsylvania, October 2010.
ß Engineering Investigations of Common Perils®, Presented at The University of Texas at Austin, Austin, Texas, September 2010.
ß Engineering Investigations of Common Perils®, Presented at The University of Texas at Austin, Austin, Texas, November 2009.
ß Engineering Investigations of Common Perils®, Presented at The University of Wyoming, Laramie, Wyoming, September 2009.
ß Built-up Column Stability in Wood Construction, Presented with S. Verhulst, D. Fowler, D. Ahuja at the ASCE Texas Section Fall
  Proceedings, 2008.
ß Characterization of Crystalline and Amorphous Phases and Respective Reactivities in a Class F Fly Ash, Doctoral Dissertation Defense,
  Presented at The University of Texas at Austin, May 2008.
ß Case Study of the Failure of a Wood-Framed Condominium Complex, Presented at The University of Texas at Austin, October 2007.
ß A Synergistic Method for Identification and Quantification of Crystalline and Amorphous Mineral Phases in a Class F Fly Ash, Presented
 at American Concrete Institute Fall Convention, Fajardo, Puerto Rico, October 2007.
ß A Synergistic Method for Identification and Quantification of Crystalline and Amorphous Mineral Phases in a Class F Fly Ash, Presented
  at American Ceramic Society Annual Convention, Detroit, Michigan, September 2007.
ß Microanalysis Methods for Cementitious Materials: X-Ray Powder Diffraction, Presented at the University of Texas at Austin, April
  2007.
ß Microanalysis Methods for Cementitious Materials: Scanning Electron Microscopy and Transmission Electron Microscopy, Presented at
  the University of Texas at Austin, March 2007.
ß Fragmentation of Fullerenes, Presented to the Department of Chemistry, University of Namur, Belgium, June 2003.
ß Breaking Bucky Balls, Presented at the 42nd Sanibel Symposium, St. Augustine, Florida, March 2002.


PUBLICA T I O NS
ß Causation of Near-Surface ASR at Concrete Slabs-On-Grade, Ryan D. Kalina, M.S., P.E., M.ASCE, Ryan T. Chancey, Ph.D., P.E., M. ASCE,
  and Stewart M. Verhulst, M.S., P.E., M.ASCE, Proceedings of the Forensic Engineering 8th Congress, 2018, Austin, TX.
ß Failure Analysis of a Reinforced Concrete Silo, T. Ebisch, M.S., P.E. and R. Chancey, Ph.D., P.E., Proceedings of the Forensic Engineering
  8th Congress, 2018, Austin, TX.
ß Avoiding Poindexter: Effective Selection of Experts for Defense of Construction Cases, Ryan T. Chancey, Georgia Defense Lawyer, pp.
  27, Winter 2016.
ß Chancey, R.T., Kerry S. Lee, Matthew D. Oestrike, Stewart Verhulst, Bart Barrett, and Deepak Ahuja. Field Investigations. In Engineering
  Investigations of Hurricane Damage: Wind versus Water, ed. D.B. Peraza, W.L. Coulbourne, and M. Griffith. American Society of Civil
  Engineers. 2014.
ß An examination of the reactivity of fly ash in cementitious pore solutions, K.L. Aughenbaugh with Ryan T. Chancey, P. Stutzman, M. C.
  Juenger, and D. W. Fowler, Materials and Structures, 46, pp. 869-880, May 2013.
ß A Case Study on the Collapse of Industrial Storage Racks, James P. Plantes, B.S., with Deepak Ahuja, M.S., P.E., M.ASCE, and Ryan T.
  Chancey, Ph.D., P.E., M.ASCE, Proceedings of the Sixth Congress on Forensic Engineering, San Francisco, California, October 2012.
ß Albert, V.V., Ryan T. Chancey, Lene B. Oddershede, Frank E. Harris, and John R. Sabin. Fragmentation of Fullerenes. In Handbook
  of Nanophysics, ed. K.D. Sattler. CRC Press, 2011.
ß Comprehensive Phase Characterization of a Class F Fly Ash, Ryan T. Chancey, P. Stutzman, M. C.G. Juenger, D.W. Fowler, Cem. Concr.
  Res. 40, pp. 146-156, 2010.


                                                                                         Ryan Chancey, Ph.D., P.E., Professional Resume - Page 5
                    Case 7:21-cv-00049-DC Document 1-1 Filed 03/31/21 Page 73 of 73
PUBLICA T I O NS CO N TIN U E D
ß Built-up Column Stability in Wood Construction, Ryan T. Chancey, Ph.D., M.ASCE with S. Verhulst, M.S., P.E., M.ASCE, D. Fowler, Ph.D.,
  P.E., F. ASCE and D. Ahuja, M.S., P.E., M.ASCE. Proceedings of the Fifth Congress on Forensic Engineering, ed. S. Chen et. Al, pp.
  143-152 Washington, D.C., November 2009.
ß The Physical and Chemical Characteristics of the Shell of Air-Entrained Bubbles in Cement Paste, M.T. Ley with Ryan T. Chancey, M.G.
  Juenger and K.J. Folliard, Cem. Concr. Res. 39, pp. 417-425, 2009.
ß Built-up Column Stability in Wood Construction, Ryan T. Chancey, Ph.D., M.ASCE with S. Verhulst, M.S., P.E., M.ASCE, D. Fowler, Ph.D.,
  P.E., F.ASCE and D. Ahuja, M.S., P.E., M.ASCE, ASCE Texas Section Fall Proceedings, 2008.
ß Characterization of Crystalline and Amorphous Phases and Respective Reactivities in a Class F Fly Ash, Ph.D. Dissertation, The University
  of Texas at Austin, May 2008.
ß Justifiable precision and accuracy in structural engineering calculations: in search of a little less precision and supposed accuracy, Ryan
  T. Chancey with T. Sputo, E. Minchin and J. Turner, ASCE Practice Periodical on Structural Design and Construction, Vol. 10, No.3,
  pp. 154-160, 2005.
ß Fragmentation of Fullerenes, Ryan T. Chancey, University of Florida Journal of Undergraduate Research, Award: Best Quantitative
  Paper, 2004.
ß Fragmentering af Fullerener, (In Danish) L.B. Oddershede with R. Chancey, F. Harris and J. Sabin, KVANT No. 2, 3, 2003.
ß Fragmentation of Fullerenes, Ryan T. Chancey with L. Oddershede, F. Harris and J. Sabin, Phys. Rev. A, 67, 043203, 2003 (also
  published in: Virtual Journal of Nanoscale Science and Technology 7/18, 2003).
                                                                                                                                Revised 052620




                                                                                         Ryan Chancey, Ph.D., P.E., Professional Resume - Page 6
